 



Exhibit 10.1
COLLECTIVE AGREEMENT
between
PRUDENTIAL STEEL LTD. and
or their successors and/or their
assigns, hereinafter called the
“Company”, OF THE FIRST PART
and
UNITED STEELWORKERS OF AMERICA
LOCAL 7226
hereinafter called the “Union”,
OF THE SECOND PART
EFFECTIVE:
From January 1, 2004
To December 31, 2006

 



--------------------------------------------------------------------------------



 



T A B L E O F C O N T E N T S

                   Article         Page  
1
  Purpose of Agreement     1  
2
  Union Recognition     1  
2.04
  Contracting out     1  
3
  No Discrimination     2  
4
  Management     2  
5
  Union Security     3  
6
  Grievances     4  
7
  Arbitration     5  
8
  Discharge and Disciplinary Procedure     6  
9
  Seniority     7  
9.02
  Probationary Period     8  
9.03
  Seniority Retention and Accumulation     8  
9.04
  Loss of Seniority     8  
9.05
  Seniority List     9  
9.06
  Transfer to Jobs Outside of Bargaining Unit     10  
9.07
  Job Postings     10  
9.09
  Recall Procedure     12  
9.10
  Temporary Transfer     12  
9.11
  Lines of Progression     13  
10
  Lay-off     14  
10.01
  Lay-off Status Defined     14  
10.02
  Lay-off Notice     14  
11
  Leave of Absence     15  
11.04
  Leave to Attend Union Business     15  
11.05
  Leave for Union Employment     16  
11.06
  Failure to Return from Leave     16  
12
  Safety and Health     17  
13
  Handicapped Employees     18  
14
  Union Representatives     18  
15
  Established Practices     18  
16
  Bulletin Boards     18  
17
  Committeemen and Stewards     18  
18
  Hours of Work     19  
18.01
  Definition of Day and Work Day     19  
18.02
  Purpose of Defining Work Day and Work Week     19  
18.03
  Definition of Work Week     19  
18.04
  Shift and Work Schedules     20  
18.05
  Definition of Shifts     20  
18.06
  Shift Premiums     20  

 



--------------------------------------------------------------------------------



 



                    Article         Page  
18.07
  Lunch Periods     21  
19
  Overtime     21  
19.02
  Hours Worked in Excess     21  
19.03
  Hours Worked on Saturday     21  
19.04
  Hours Worked on Sunday     21  
19.05
  Exceptions to Daily Overtime     22  
19.06
  Lunch Periods     22  
19.07
  Overtime Lunches     22  
19.08
  Notice of Overtime     23  
20
  Statutory Holidays     23  
20.02
  Holiday Pay Allowance     24  
20.03
  Pay for Work on Holidays     24  
21
  Wages     25  
21.03
  Standard Hourly Wage Scale     26  
21.09
  Out of Line Differentials     28  
21.17
  Temporary Transfer     29  
21.18
  Trade or Craft and Assigned Maintenance Convention     29  
21.19
  Incentives     29  
21.20
  General     29  
21.22
  Leave of Absence for Union C.W.S. Committee     30  
21.23
  Pay Days     30  
21.24
  Reporting Pay     30  
21.25
  Call Out Pay     31  
21.26
  Pay for Jury Service     31  
21.27
  Pay on Day of Injury     31  
21.28
  Bereavement Pay     31  
21.29
  Elimination of Bargaining Unit Jobs     32  
22
  Vacations     32  
22.01
  Vacation Year     32  
22.02
  Length of Vacation     33  
22.03
  Vacation Pay     33  
22.07
  Vacation Schedules     36  
22.08
  Christmas Shutdown     37  
23
  Insurance Benefit Program     37  
23.01
  Benefits     37  
23.02
  Pension Plan     37  
24
  Appendices     37  
25
  Copies of Agreement     38  
25.02
  Letters of Understanding and Agreement     38  
26
  Duration of Agreement     38  

 



--------------------------------------------------------------------------------



 



                  Appendices       Page  
Appendix (A)
  Cooperative Wage Study     40  
Appendix (B) 
  Learner Period Classification Analysis     40  
Appendix (C)
  Schedule of Classifications     41  
Appendix (D)
  Hours of Work Schedule     44  
Appendix (E)
  Insurance Benefit Program     49  
Appendix (F)
  Tradesmen's Tools     61  
Appendix (G)
  Protective Clothing     61  
Appendix (H)
  Lockers     62  
Appendix (I)
  Pension Plan     63  
Appendix (J)
  Lines of Progression     67    
 
  Letters of Understanding          
 
  Initiation Fee     71  
 
  Pay for Union Business     72  
 
  Education Fund     73  
 
  Day Shift for Union President     74  
 
  Humanities Fund     75  
 
  Steelworkers' Savings Plan     76  
 
  Severance Adjustment Allowance     77  
 
  Group Leader Positions     79  
 
  Crew Movement - Oil Country     81  
 
  Safety Equipment Trust Fund     84  
 
  Safety Monitoring     86  
 
  Apprentice Training Agreement     87  
 
  Employee Empowerment     106  
 
  Shift Leaders     109  
 
  Contracting Out Cleaning of Mill Pits     110  
 
  Post Retirement Benefit Fund     111  
 
  Premium Threading     112  
 
  Overtime after 8 Hours/Pay and 40 Hours/Week     114  
 
  Gainsharing     116  

 



--------------------------------------------------------------------------------



 



ARTICLE 1 — PURPOSE OF AGREEMENT

  1.01   Whereas the parties agree that it is mutually beneficial and desirable
to arrange and maintain fair and equitable earnings, labour standards, wage
rates and working conditions to obtain efficient operations, to protect the
safety and health of employees and to provide machinery for the adjustment of
disputes which may arise between the parties hereto. THEREFORE, the Company and
the Union agree as follows:

ARTICLE 2 — UNION RECOGNITION

  2.01   The Company recognizes the Union as a sole and exclusive bargaining
agent for: all employees of the Company at its Calgary operations excepting
office, clerical and technical staff, plant security officers, office janitors,
foremen and supervisors with authority to hire and/or fire.     2.02   The terms
and conditions set forth in this Agreement shall have full force and effect for
all employees in the Bargaining Unit, as described in Article 2.01.

  2.03 (a)   Persons whose regular jobs are not in the Bargaining Unit shall not
work on any jobs which are included in the Bargaining Unit except for the
purposes of instructions, experimenting, in emergencies when Bargaining Unit
employees are not available.

  (b)   Emergencies when Bargaining Unit employees are not available, shall be
meant to include manpower shortages due to lateness and unauthorized
absenteeism. The Company will make every effort to place a suitable Bargaining
Unit employee in that position as soon as possible.

          Contracting Out

  2.04 (a)   Whenever practicable, the Company will not contract out work
normally performed by members of the Bargaining Unit for which qualified
employees are available.

  (b)   In the application of Article 2.04 (a), the Company and the Union
recognize the need to work toward the efficient utilization of Bargaining Unit
employees so as to minimize the requirement to contract out work and as such the
following has been agreed to: A Contracting Out Committee will be established,
consisting of up to three (3) representatives of the Company and three
(3) representatives appointed by the Union. This Committee shall meet on the 2nd
Tuesday of January, April, June and September, or as may be mutually agreed. All
information will be disclosed by the Company to enable

- 1 -



--------------------------------------------------------------------------------



 



this Committee to make the necessary recommendations as to which work will be
contracted out and which work will be performed by Bargaining Unit employees.
Any and all information supplied shall be kept in the strictest confidence.
Where agreement cannot be reached by this Committee the Union may file a
grievance of a general nature at Step 3 of the Grievance Procedure.

  (c)   When the Company feels it is necessary because of equipment, knowledge,
skill or time considerations to have other companies perform such work, it shall
be in accordance with, and subject to, conditions set out in Article 2.04
(a) and (b).

ARTICLE 3 — NO DISCRIMINATION OR HARASSMENT

  3.01   The Company and the Union recognize that all employees have the right
to work in an environment free from discrimination and harassment. The parties
wish to create a workplace in which employees do not engage in or become subject
to discriminatory and harassing behaviour, as defined by law. Accordingly, the
Company has established clear policies prohibiting discrimination and harassment
within the workplace. In the furtherance of these policies, the Company and the
Union agree that there will be no discrimination against any employee on the
basis of any prohibited grounds, as set forth in the applicable Provincial Human
Rights Legislation, or on the basis of Union membership or Union activity, and
that harassment will not be tolerated within the workplace. The parties agree
that they shall not exercise their rights under this Collective Bargaining
Agreement in a discriminatory or harassing manner.

  3.02   If any employee feels subject to discriminatory and harassing
behaviour, they have the right to bring their complaint to the Local Union Civil
Rights Committee. The committee member(s) will then investigate the complaint.
If the complainant can agree to a satisfactory resolution, the matter will be
considered resolved. If the complaint cannot be resolved, the investigating
committee member(s) will bring the matter to the Grievance Committee at stage
three of the grievance procedure. All information gathered by the Civil Rights
Committee investigation will be made available to the Grievance Committee in
order to proceed with the grievance. If a resolution cannot ultimately be
finalized through this procedure, the complainant has the right to take the case
to the Human Rights Commission.

ARTICLE 4 — MANAGEMENT

  4.01   The Union recognizes that it is the function of Management to manage
the affairs

- 2 -



--------------------------------------------------------------------------------



 



      of the business, and to direct the working forces of the Company subject
to the terms of this Agreement.

  4.02   Such Management function shall be:

  (a)   To determine the products and schedules of production, the locations of
production, and the methods and sequence of manufacturing processes.     (b)  
To maintain discipline of employees including the right to make reasonable rules
and regulations, provided, however, that any dispute as to the reasonableness of
such rules and regulations or any dispute involving claims of discrimination
against any employee in the application of such rules and regulations shall be
subject to the grievance procedure of this Agreement.     (c)   To discharge,
suspend or discipline employees for just and reasonable cause, and also hire,
transfer, promote, demote and to assign employees to shifts with due regard to
seniority in Article 9 of this contract.

  4.03   The Company shall not direct the working forces in a discriminatory
manner.

ARTICLE 5 — UNION SECURITY

  5.01   Effective upon date of hiring, all employees within the Collective
Bargaining Unit covered by the Agreement shall become members and maintain
membership in the Union, as a condition of employment.     5.02   The Company
shall deduct from the wages of each employee in the Bargaining Unit, union dues,
initiation fees and assessments in the amount certified by the Union to the
Company to be currently in effect according to the Union constitution. The total
amount so deducted with an itemized statement of same, in duplicate, shall be
forwarded to the Union prior to the end of the month in which said deductions
are made in the manner provided for in Section 5.04 hereof.     5.03   Union
members are to be supplied with union deduction totals for income tax purposes.
The Company agrees to show on employees T4 slips the total union deductions for
the previous taxation year.     5.04   Cheques shall be made payable to the
United Steelworkers of America. Until further notice from the Union, all cheques
shall be forwarded to the United Steelworkers of America at the following
address:



- 3 -



--------------------------------------------------------------------------------



 



INTERNATIONAL TREASURER
UNITED STEELWORKERS OF AMERICA
P.O. BOX 1400, STATION “A”
VANCOUVER, BRITISH COLUMBIA
V6C 2P7
and made payable as aforesaid.

  5.05   The Company agrees to have all present and future employees covered by
this Agreement, as a condition of continued employment, sign an agreement
authorizing the Company to implement the provisions of this Article, and the
Union agrees to indemnify the Company, and hold it harmless against any claim
which may arise in complying with the provisions of this Article.

ARTICLE 6 — GRIEVANCES

  6.01   The purpose of this Article is to establish procedures for discussion,
processing and settlement of grievances, as defined in Section 6.02 of this
Article.     6.02   “Grievance” as used in this Agreement is a complaint or
request involving any matter relating to wages, hours or working conditions,
including any question of interpretation or application of, or compliance with,
the provisions of this Agreement, and shall only relate to or concern any
grievance which has arisen or arises subsequent to the date of this Agreement.  
  6.03   Union Officers, Stewards and Committeemen, with the approval of their
immediate supervisor, shall be permitted to leave their jobs to investigate and
adjust grievances and to attend to their duties under this Agreement.     6.04  
Any grievance must be presented within ten (10) working days of its occurrence
or otherwise it shall not be considered. In the case of a grievance concerning
wages, the ten (10) working day period shall date from the date on which the
employee receives his pay cheque.     6.05
Step 1   The grievance committeeman with or without the aggrieved employee may
present the grievance to the employee’s immediate salaried supervisor. The
supervisor shall make his reply verbally or in writing within two (2) days of
receipt of the grievance.     6.05
Step 2   Should the grievance committeeman or the employee be dissatisfied with
the Company disposition of such complaint or request, he may refer such matter
on a written form to management within three (3) further working days.
Management shall answer the grievance in writing within three (3) working days
or a time



- 4 -



--------------------------------------------------------------------------------



 



   mutually agreed upon.

  6.05
Step 3   If no settlement is reached in Step Two (2), the grievance committee
and representatives of management will meet within seven (7) working days to
discuss the complaint. The Union’s representative may be in attendance at this
meeting. If the grievance is not then settled, then at the request of either
party to this Agreement the grievance may be referred to arbitration. If notice
of arbitration is not given within a further twenty (20) calendar days, unless
further time is mutually agreed upon, the grievance will be deemed to have been
settled.     6.06   The Union and the Company shall have the right to initiate a
group grievance or a grievance of a general nature, at Step Three (3) of the
grievance procedure.     6.07   If the Union does not advance a grievance from
Step One (1) to Step Two (2), or from Step Two (2) to Step Three (3) with-in the
agreed time limit, the grievance shall be considered withdrawn. Failure of the
Company to reply to the grievance at any step shall automatically advance the
grievance to the next step.

ARTICLE 7 — ARBITRATION

  7.01   Whenever pursuant to the provisions of this Agreement a reference to
arbitration is involved, the Company or the Union shall, within twenty (20) days
following receipt of a decision in step (3) notify the other party, in writing,
of intent to arbitrate. This notice shall:

  (a)   state the matter at issue and in what respect the agreement has been
violated or misinterpreted by reference to the specific clause or clauses relied
upon. Notwithstanding the above, the board may take into consideration all
matters, clauses and evidence which in its opinion has a bearing on the
grievance or question referred to arbitration, and     (b)   state the nature of
the relief or remedy sought.

  7.02   (a) Single Arbitrator

The Company and the Union agree that the following persons constitute the panel
of arbitrators from which will be selected a single arbitrator for each
grievance requiring arbitration under this Agreement:
1. Gerald Hawco
2. Tom Joliffe
3. Allan Beatty
4. Alex Trawick

- 5 -



--------------------------------------------------------------------------------



 



  (b)   Selection of Arbitrator

The method of selecting a single arbitrator shall be by rotation, starting with
the order of the names listed above. If the arbitrator so selected is unable to
act, then the arbitrator next on the list of names shall be selected. Unless
otherwise agreed to, a single arbitrator will be appointed for each grievance or
group grievance. No member of the panel of arbitrators may be removed from the
panel unless it is mutually agreed upon by the Company and the Union. If a
member of the panel is unable to continue to act as an arbitrator, a new member
may be appointed; the appointment is to be mutually agreed upon by the Company
and the Union.

  7.03   At any stage of the grievance procedure including arbitration the
conferring parties may have the assistance of the employee or employees
concerned and any necessary witnesses, and all reasonable arrangement will be
made to permit the conferring parties to have access to the plant and to view
disputed operations.     7.04   The arbitrator shall have power to deal with
matters involving the interpretation, application or alleged violation of this
Agreement and shall not rule on any other matter nor shall they have the right
to alter, amend, set aside, add to or delete from any one of the provisions
herein contained, nor to render any decision which is inconsistent with the
provisions of this Agreement or the Statutes of Alberta.     7.05   All time
limits specified in Articles 6 and 7 shall be deemed to be exclusive of
Saturdays, Sundays and Company recognized holidays and may be extended by mutual
consent of the parties or by the Arbitrator.     7.06   Each of the parties
concerned shall pay its own costs and the fees and expenses of witnesses called
by it and its representatives. The fees and expenses of the Arbitrator,
stenographic assistance and rents shall be shared equally between the parties.  
  7.07   The parties agree to abide by the provisions of Articles 6 and 7 as the
only means of resolving any difference which may arise during the term of this
Agreement, and all employees shall continue to work as usual and the Company
shall continue its normal operating practices.

ARTICLE 8 — DISCHARGE AND DISCIPLINARY PROCEDURE

  8.01   Management shall not take disciplinary action without first warning the
employee, unless the circumstances justify immediate suspension or discharge. In
the event of a claim that an employee has been discharged or suspended unjustly
or

- 6 -



--------------------------------------------------------------------------------



 



  unreasonably, the grievance shall be filed at Step Three (3) of the grievance
procedure within five (5) working days.

  8.02 (a)   Warnings shall be given in writing to the employee and a copy shall
be sent by mail to the Union. The Company and the Union agree that disciplinary
penalties shall not be imposed unreasonably or unjustly. In cases where
justified penalties and warnings (excluding dismissals) have been given to an
employee, it is understood and agreed that if an employee is not given a
justified penalty and/or warning within a continuous period of twelve
(12) months, his employment record shall be cleared of any deficiencies, and
shall not be used against the employee thereafter.

  (b)   An employee who the Company intends to suspend shall be retained at or
returned to active work until any grievance contesting such suspension is
finally resolved through the grievance procedure.

  8.03   If it is determined or agreed at any steps in the grievance procedure
or decided by an arbitrator that an employee has been disciplined or discharged
unjustly, the Management shall put him back on his job with no loss of
seniority, and they shall pay the employee the amount he would have earned had
he been working or by any other arrangement as to compensation, which is just
and equitable in the opinion of the parties or in the opinion of the arbitrator
if the matter is referred to such an arbitrator.     8.04   Any employee who is
discharged, laid off or leaves of his own accord shall be paid all wages due him
on the pay day when such wages would normally be due and payable, unless
otherwise mutually agreed between the Company and the Union.     8.05   No
employee shall be subject to any disciplinary action by a foreman or supervisor
without having a Union representative present, where such action is to be part
of an employee’s record.     8.06   The Union shall be immediately notified, in
writing, as to reasons for the dismissal of any member of the Bargaining Unit.

ARTICLE 9 — SENIORITY

  9.02 (a)   The parties recognize that job opportunity and seniority shall
increase in proportion to length of service. It is, therefore, agreed that in
all cases of vacancy, promotion, transfer, lay-off, termination and rehiring
after lay-off or termination, senior employees shall be entitled to preference.

  (b)   In recognition, however, of the responsibility of Management for the
efficient

- 7 -



--------------------------------------------------------------------------------



 



operation of the plant, it is understood and agreed that in all such cases,
Management shall have the right to pass over any employee, if it is able to
establish with the employee and the Union, that he does not have the ability or
the physical fitness to perform the work with due regard to Article 6 of this
Agreement.

  9.02   PROBATIONARY PERIOD — A new employee shall be on probation for a period
of six (6) calendar months. Upon completion of the probationary period, an
employee shall acquire seniority status, and shall be credited with service from
his original hiring date. A probationary employee laid off for lack of work
shall, if rehired within a twelve (12) month period, be credited with time
worked prior to lay-off as a probationary employee.

Article 6 shall not apply to probationary employees, except in cases involving
discrimination.

  9.03   SENIORITY RETENTION AND ACCUMULATION — Seniority shall be retained and
shall accumulate during:

  (a)   absence from work due to an injury or sickness covered by the Workers’
Compensation Act until certified by the Compensation Board as being able to
return to work in the Bargaining Unit, subject to 9.04(f) below;     (b)  
authorized leave of absence;     (c)   lay-off subject to Section 9.04(d);    
(d)   absence from work due to medically certified illness or injury, subject to
9.04(f) below;     (e)   while serving in the Armed Forces during period of
national emergency;     (f)   while serving in the Armed Force reserve for
periods of up to one year.

  9.04   LOSS OF SENIORITY — An employee shall lose his seniority standing and
his name shall be removed from all seniority lists for any one of the following
reasons:

  (a)   If an employee quits;     (b)   If the employee is discharged for proper
cause, and is not reinstated in accordance with the provisions of this
Agreement;     (c)   If the employee is laid off and fails to notify the Company
within five (5)

- 8 -



--------------------------------------------------------------------------------



 



working days of his intention as to whether he intends to return to work or not,
after having been notified to do so by the Company by registered mail to his
last known address, and fails to return to work in ten (10) working days after
receipt of the registered notice, as stated above; copy of such notice to be
sent to the Union. Exceptions to this rule will be extenuating circumstances.
It is the responsibility of laid off employees to keep the Company informed of
their addresses and telephone numbers.

  (d)   on the date on which the above registered letter has been returned to
the Company from the post office.     (e)   If he has been on lay-off because of
lack of work for a period equal to his time of seniority or twenty-four
(24) months, whichever is greater;     (f)   employees who have ceased to
receive Disability Benefits from either the Workers Compensation Board or the
Short or Long Term Disability Benefits, under this Collective Agreement, and are
unable to return to active employment in the Company for medical reasons, or,
who have completed job retraining from the Worker’s Compensation Board shall not
accumulate further seniority from the date of such discontinuation of benefits.
Employees who are not accumulating seniority under this article shall not be
eligible for further benefits under this Collective Agreement (including pension
and insurance benefit program) until such time as they are medically fit to
return to active employment in the Company.

  9.05   SENIORITY LIST — The Company shall prepare a plant-wide seniority list
and present same to the Union within thirty (30) days of the signing of this
Agreement. Said lists shall commence with the employee with most seniority,
carry on downward to the employee with least seniority, and contain the
following information:

  (a)   employee’s starting date;     (b)   employee’s name and clock number.

Additional revised lists will be furnished to the Union as requested from time
to time, and within ten (10) days of said request. The Union agrees not to make
such requests more frequently than once every two (2) months. Seniority lists
shall include all Bargaining Unit employees on the payroll at the time such
seniority list is prepared.
The Company shall also prepare a maintenance department seniority list that
shall

- 9 -



--------------------------------------------------------------------------------



 



include all tradesmen and apprentices, and the starting date on such seniority
list shall be the date upon which the employee enters the maintenance
department.
Employees having the same starting date, on either the plant-wide seniority list
or the maintenance department seniority list shall appear and receive preference
in alphabetical order.

  9.06   TRANSFER TO JOBS OUTSIDE OF BARGAINING UNIT -     9.06(a)   Employees
who are transferred through the Bargaining Unit to any other part of the
Company’s service shall retain and shall accumulate seniority in the bargaining
unit to a maximum of twelve ( 12 ) cumulative months. During these periods of
time, that the employee is transferred outside of the bargaining unit, the
Company may elect to return the employee to his former position in the
bargaining unit, or the employee may elect to return to his former position held
in the Bargaining Unit.     9.06(b)   Article 9.06 (a) shall apply provided
that:

  1.   They have completed their probationary period as regular employees in the
Bargaining Unit, and     2.   They exercise their seniority rights or signify
their intentions to do so upon the termination of their jobs outside the
Bargaining Unit.     3.   They pay all dues accrued during the transfer period
outside of the Bargaining Unit.     4.   All back dues will be calculated and
paid to the Union through payroll deduction by the Company.

  9.07   JOB POSTING — When preferential jobs (jobs that are normally a one
shift operation), or jobs above Job Class 4 are available, the following
procedures will govern the assignment of employees to these jobs:

  (a)   Job vacancy notices will be posted, within five (5) working days, on the
bulletin board for three (3) full working days, but not longer than four (4)
working days. The job requirements and qualifications shall be listed on the job
vacancy notices.

The name of the successful bidder will be posted after three (3) days of removal
of notice from the bulletin board unless this time is extended by mutual
agreement.

- 10 -



--------------------------------------------------------------------------------



 



  (b)   Applications will be made to the Management on a form supplied by the
Company.     (c)   Any grievance concerning assignments made under job posting
must be filed within five (5) working days after the assignments are posted.    
(d)   Probationary employees shall be eligible to bid for posted job vacancies,
but the Company may assign such employees to any vacancies, if the jobs cannot
be filled by the bidding procedures.     (e)   A job vacancy need not be posted
a second time within thirty (30) days, if there are enough suitable applicants
from the first posting to fill the vacancy or vacancies.     (f)   An employee
may apply for a lower paid job in any department, or for a job at equal pay in a
different department after four (4) working months in his current job.     (g)  
If an employee has been a successful bidder under the job posting provision,
then he may be ruled ineligible during his next three (3) working months for a
job less than two (2) job classes higher than his classification at the time.  
  (h)   In cases of job vacancies not being posted, information will be supplied
to the Union upon request. Employees who are absent, while the job is up, can
have one of the Union executive committee members sign his name and the member
of the Union executive must place his initials against the name of the employee.
The absent employee must request this for each job bid from one of the executive
committee members.     (i)   In the event that an employee selected for the job
proves to be unsuitable for the position, he shall revert to his former position
and status in accordance to seniority.     (j)   In the event that a foreman
wishes to discuss with an employee his suitability for a posted job, the
employee may be accompanied by a Union committee member.     (k)   The Company
shall provide the Union with a list of jobs that each employee has held, or is
deemed to have held, under the job posting provision. This list shall be updated
bi-yearly.     (l)   All requests by employees to be taken off a bid job must be
in writing and shall include an explanation for such request. Such requests
shall not be unreasonably denied.

- 11 -



--------------------------------------------------------------------------------



 



  (m)   After five (5) days of holding a job bid, the successful bidder will
receive that rate of pay or his previous rate of pay, whichever is greater.    
(n)   The successful bidder must be on the job within ten (10) days of being
notified as the successful bidder.     (o)   For tradesmen or apprentices
bidding on a job posting, other than Maintenance department job bids which shall
be determined by Maintenance department seniority, their plant seniority shall
be the seniority used to determine their eligibility on any such job vacancy.  
  (p)   Employees requesting a transfer, in the same job classification, between
plants when one plant is on a two shift operation and the other plant is on a
three shift operation, shall be granted such transfer request with due regard to
seniority. An employee shall not make such request more often than once every
three months.

  9.08   If a temporary shortage of work occurs for a period of five (5) working
days or less, employees affected shall have the option, upon the commencement of
their next regularly scheduled shift, of accepting the lay-off or filling
non-bid jobs in the labour pool, and retaining their rates of pay.

  (a)   Filling non-bid jobs in the labour pool shall be subject to seniority
regulations in the bumping procedure.

  9.09   RECALL PROCEDURE — In the case of recall of employees on lay-off
status, the following procedure shall apply:

  (a)   Senior employees who decline recall to work which they are informed is
temporary, and of limited duration, shall not thereby forfeit their seniority.
They shall not be eligible to displace junior employees during the estimated
period of employment for which they declined recall, and they shall not be
eligible for further temporary recall as above until they notify the Manager,
Human Resources of their subsequent availability for work.     (b)   The Union
shall be supplied with a list of those employees who the Company has been unable
to contact, or who have refused, for a temporary recall. The Company and the
Union shall coordinate their efforts to contact those employees.

  9.10   TEMPORARY TRANSFER

  (a)   Temporary transfers can be made to jobs under this Collective Agreement
for a maximum of forty-five (45) calendar days to enable the Company to meet
operational requirements, or to hire and/or train employees and pending

- 12 -



--------------------------------------------------------------------------------



 



assignments made under job posting providing that temporary transfers will not
be used to deny senior employees the right to fill jobs under the job posting
provision. Senior employees shall be entitled to the right of refusal or
acceptance of such temporary transfers.

  (b)   Temporary transfers of ten (10) working days or less can be made without
regard to seniority regulations in Article (a) above, but not on a continuing
basis. When there is a known vacancy, of one scheduled week or more, senior
employees will be used whenever possible. If the senior employee is not used, he
shall receive the higher of the two rates of pay.     (c)   The Company shall
maintain a list of all employees who are on temporary transfer. Such list shall
be made available for review by the Union at any time.     (d)   When an
employee is off work due to illness or accident for more than forty-five
(45) days, his job will then be put up for temporary bid. Upon returning from
accident or illness, the individual will retain his job and bump out the
temporary bidder even if the temporary bidder is senior. However, the temporary
bidder shall hold recall rights to the position.

  9.11   LINES OF PROGRESSION -

  (a)   The lines of progression shall be set forth in this Agreement, subject
to any subsequent changes agreed upon between the Company and the Union. Such
changes to be in writing and signed by both parties. Any new job established in
the line of progression shall become part of the line of progression.

  (b)   General Terms

  1.   Plant seniority will be the seniority considered for applications for
bidding into a line of progression. To move up the line of progression, an
employee must have held the next lowest job listed in that line of progression
for a length of time, as defined in such line of progression.     2.   Employees
can bid out of the line of progression at any time.     3.   All present
employees who have in the past, bid and received any job listed in the line of
progression, will be given credit and will be able to bid into the next higher
job.

See pages 67 — 70 inclusive.

- 13 -



--------------------------------------------------------------------------------



 



ARTICLE 10 — Lay-off

  10.01   Lay-off STATUS DEFINED — Lay-off status under this Agreement provides
an employee with the right to be recalled to work in accordance with Article 9.

For the purpose of this Agreement, “lay-off” means temporary dispensation with
the services of an employee for a period exceeding five (5) working days in any
one (1) calendar month.

  10.02   Lay-off Notice

  (a)   Employees laid off because of lack of work, except for breakdowns or
reasons outside the control of the Company, shall be given five (5) working days
of notice. However, this five (5) day notice of lay-off shall not apply to
probationary employees, nor shall it apply to other employees during the first
five (5) consecutive regular working days of recall to work on a day-to-day
basis. Employees who are given five (5) days of notice of lay-off under this
Section, and who are then placed on a day-to-day employment basis which
continues without lay-off for five (5) consecutive regular working days shall
again become entitled to the five (5) day notice of lay-off, as provided in the
first sentence herein.     (b)   Employees with one (1) or more years of
seniority shall be given ten (10) working days notice of lay-off.

  10.03   A senior employee shall have the right to displace a junior employee
provided that:

  (a)   The senior employee has held that job by bid or is considered to have
held the job by bid.     (b)   The senior employee may bump only into their most
recent job on which they were the successful bidder, or they may elect to bypass
such a job and bump into the next most recent job that he has held by bid,
regardless of the job class of such a job.     (c)   An employee who does not
have the seniority to hold a bid job as a result of lay-off may bump into the
labour pool, providing he has the seniority to do so.     (d)   The procedure
for recall to bid jobs shall be in reverse order of the job bumping procedure.  
  (e)   If any employee elects to bypass any job, he shall forfeit his recall
rights to any such job.

- 14 -



--------------------------------------------------------------------------------



 



  (f)   In the event an employee who has bumped into a former position proves to
be unsuitable for the position, he shall revert to his next former position
and/or status.     (g)   Maintenance department seniority shall determine who
bumps out of the maintenance department during a reduction in work. The
employee’s plant seniority shall determine his bumping rights to any former
positions. (Subject to Article 3.04 of the Apprenticeship Agreement).

ARTICLE 11 — LEAVE OF ABSENCE

  11.01   Personal Reasons — An employee will be allowed a thirty (30) day leave
of absence without pay for personal reasons, if:

  (a)   he requests it from Management in writing;     (b)   the leave is for a
good reason, and does not interfere with operations, except in emergency
situations when leave shall be granted regardless.     (c)   In the event that
an employee is accused of an offence which requires a court appearance, he shall
be entitled to a leave of absence without pay to attend court.     (d)   In the
event that the employee is incarcerated while awaiting a court appearance, and
is subsequently found not guilty, the employee shall be granted a retroactive
leave of absence for such period of time.

  11.02 A leave of absence will be extended for additional thirty (30) day
periods if there is a good reason, and Management and Union mutually agree. The
employee must request the extension in writing before his thirty (30) day leave
is up.     11.03 (a)   All requests for leave of absence, of five (5) days or
less, under this Article will be reviewed by Company representatives. The Union
will be notified of all leaves granted under this paragraph.

  (b)   All requests for leave of absence, of over five (5) days, under this
Article will be reviewed by a Company-Union Committee before the request is
authorized or denied. This committee shall be composed of up to three (3) Union
and three (3) Company representatives.

  11.04   Leave to Attend Union Business — An employee who has been elected or
appointed by the Union to attend Union business shall be granted a leave of
absence without pay for this purpose. The Union will inform the Company of the

- 15 -



--------------------------------------------------------------------------------



 



      names of the delegates at least three (3) working days in advance.
Alternate delegates will be selected in the event of sickness or to meet work
requirements.

  11.05   Leave for Union Employment — The Company shall grant an employee a
leave of absence for one (1) year to work in an official capacity for the local
or international Union. This leave may be extended for one (1) additional year
by mutual agreement between the Company and Union. There shall be a limit of one
(1) person on such leave at one (1) time. The employee must request the leave in
writing and the Union must approve it.     11.06   Failure to Return from Leave
— Any leave of absence will be in writing and no such leave will affect any
employee’s seniority rights when used for the purpose granted provided he shall
return to work at the expiration of such leave. Any employee who fails to report
for work upon expiration of his leave of absence or any extension thereof shall
be deemed to have voluntarily ceased employment with the Company (except by
reasons of force majeure).

  11.07 (a)   The Company shall compensate employees on the Negotiating
Committee at their standard hourly rate for time spent in negotiation meetings
with the Company during regular day shift hours that they would otherwise have
worked.

  1.   When meeting with Company for 2 hours or more, payment of a full day’s
pay.     2.   When meeting as a sub committee, payment of a full day’s pay.    
3.   When Company requests member not return to work, payment of a full day’s
pay.     (b)   During negotiations for a new Collective Agreement, the Company
will place employees, members of the Negotiating Committee, on the day shift
when meeting with Company.     (c)   The Union Negotiating Committee shall
consist of a maximum of five (5) members of the Bargaining Unit and such Union
International Representatives as required.

  11.08   Military Leave to participate in Reserve Force Training or Duty — a
maximum of 12 months leave of absence without pay will be granted to employees
who are members of the Reserve Force and are selected for extended, full-time
service on peacekeeping or other missions. Reservists shall give the Company a
minimum of 12 weeks advanced notice.

- 16 -



--------------------------------------------------------------------------------



 



ARTICLE 12 — SAFETY AND HEALTH

  12.01   The parties hereto recognize the importance of safety provisions in
the plant for the welfare of the employees and for the protection of the
Company’s property. The Company agrees to improve and promote safe working
conditions in the plant. A Safety Committee shall be composed of up to four
(4) Union, one of which shall be the local Union President, and four (4) Company
representatives, one of which shall be the Supervisor, Medical Services, and it
is agreed that the minutes of every meeting shall be made available to each
member of the committee and a copy to the appropriate government agency.    
12.02   Pay for Safety Committee Meetings held outside regular working hours
shall be at straight time rates.     12.03   The Company will maintain a first
aid station for the emergency treatment of accidents during working hours, and a
log book of all accidents shall be maintained. Qualified First Aid personnel
shall be available on all shifts.

  12.04 (a)   Any employee working in the immediate vicinity of a serious or
fatal accident may, at the discretion of the senior supervisor on shift, refrain
from working the balance of the shift, without loss of pay.

  (b)   The senior shift supervisor, in either of the above situations, shall
notify the Senior Union Representative on shift, of his decision.

  12.05   Employees who believe that they are being required to work under
conditions which are unsafe or unhealthy beyond the normal hazards inherent in
the operation in question shall have the right to have such conditions
investigated immediately. No worker will be disciplined for exercising his right
to refuse unsafe work. The worker will be offered other work, at his regular job
class, until the matter is resolved by the following process. Upon request by an
employee to have his work conditions investigated, his work station shall be
shut down immediately, until such time that the preliminary investigation is
completed. Preliminary investigations may be conducted by the senior salaried
supervisor on shift and any union officer that is on shift, and their decision
shall be binding until a final judgement is passed down by the Safety Committee.
    12.06   Where an employee is employed under the conditions where he might be
injured, and not be able to secure assistance, the employer shall devise some
method of checking on the well-being of the employee at intervals which are
reasonable and practicable under the circumstances.     12.07   The Company will
provide paid education leave to the Health and Safety Committee members.



- 17 -



--------------------------------------------------------------------------------



 



  12.08   The Joint Safety Committee Co-Chairs, or their designates, shall meet
quarterly with the Plant Manager to review reports and recommendations of the
Joint Health and Safety Committee, and discuss other matters pertaining to
safety, accident prevention and industrial hygiene. For special needs related to
safety the Union, or the Company, may request a meeting of the two parties.

ARTICLE 13 — HANDICAPPED EMPLOYEES

  13.01   In the event of employees sustaining injuries at work, or becoming
affected by occupational diseases during the course of their employment and
becoming physically handicapped, as a result thereof, every effort will be made
by the Company to give the handicapped employee such suitable employment as is
available.

ARTICLE 14 — UNION REPRESENTATIVES

  14.01   If an authorized Representative of the International Union who is not
employed by the Company wishes to speak to Local Union representatives in the
plant about a grievance or other official Union business, he shall make
arrangements through the Plant Manager. Such arrangements shall not interfere
with normal plant operations.

ARTICLE 15 — ESTABLISHED PRACTICES

  15.01   Any rights and privileges enjoyed by the employees prior to the
execution of this Agreement shall be continued and no change shall be put into
effect unless mutually agreed by the Company and the Union.

ARTICLE 16 — BULLETIN BOARDS

  16.01   The Company agrees to provide the Union with bulletin boards in the
plant for the purpose of posting Union notices and official papers. Notices will
be posted only by officers of the Union and will be in keeping with the spirit
and intent of this Agreement.

ARTICLE 17 — COMMITTEEMEN AND STEWARDS

  17.01   The Union shall notify the Company in writing, within one (1) week of
their appointment or election, of the names of all Union Officers, Committeemen
and Stewards.

  17.02   If a Union Officer or Committeeman is required to leave his job in
connection with his duties under this Agreement, he must obtain permission from
his immediate supervisor before doing so. Such permission will not be
unreasonably

- 18 -



--------------------------------------------------------------------------------



 



      withheld and he shall not suffer loss of pay while so engaged during his
working hours.

  17.03   Union Officers, Stewards and Committeemen shall not suffer loss of pay
for authorized time spent during working hours in the performance of their
duties as recognized under this Agreement.

Matters to be dealt with under the provisions of this Agreement shall normally
be discussed during working hours.

  17.04   If a Union Officer or Committeeman is assigned to night shift and his
duties require his presence on day shift, he shall be transferred to the day
shift for the length of time his duties require his presence on the day shift,
providing proper notice is given to the Company.

Alternative employees may be selected by the Union when necessary to meet work
requirements or in case of sickness.

  17.05   There shall be a grievance committee selected by the Union. This
committee will be so selected that each department will be represented.    
17.06   The duties of officers and committeemen as referred to in this Agreement
shall be deemed to mean carrying out the responsibilities of the committee or
committees they are assigned to as designated on the lists of officers and
committeemen supplied to the Company by the Union. Only those employees included
on such lists to the Company will be recognized as spokesmen for the Union
having duties under this Agreement.

ARTICLE 18 — HOURS OF WORK

  18.01   Definition of Day and Work Day - A day is a twenty-four (24) hour
period beginning with the start of the employee’s shift. The basic work day is
eight (8) consecutive hours of work in the twenty-four (24) hour period broken
only by the established lunch period.     18.02   Purpose of Defining Work Day
and Work Week — The daily and weekly hours of work outlined in this Article 18
are stated solely for the purpose of calculating overtime and shall, in no way,
be interpreted as a guarantee of work or pay per day or per week.     18.03  
Definition of Work Week — The basic work week is made up of five (5) consecutive
working days Monday through Friday.

- 19 -



--------------------------------------------------------------------------------



 



  18.04   Shift and Work Schedules

  (a)   The daily hours of work shall be outlined in Appendix (D) page 44.    
(b)   An employee required to change shift shall have eight (8) hours of rest
between shifts. In the event an employee is recalled to work before such eight
(8) hours elapse, he shall be considered as still working on his previous shift
and shall be paid the appropriate rates except on a change from afternoon to day
shift when seven and one-half (7-1/2) hours will prevail).     (c)   Shift
schedules and hours of work schedules shall be made and posted in the department
no later than Wednesday of the preceding week. Employees required to change
shifts for the convenience of the Company shall not suffer loss of regular
earnings, as a result of such shift changes. The Company will provide available
work or pay for the employee(s) affected by such shift changes to make up the
amount of regular earnings by the end of the following pay period. Overtime
rates as set forth herein shall be paid for work performed on an employee’s
scheduled days off.

  18.05   Definition of Shifts

  (a)   A shift starting on or after 6:00 a.m., but before 9:00 a.m. is a day
shift.     (b)   A shift starting on or after 2:00 p.m, but before 5:00 p.m. is
an afternoon shift.     (c)   A shift starting on or after 10:00 p.m., but
before 1:00 a.m. is a night shift.

  18.06   Shift Premiums

Effective January 1, 1998, shift premiums shall be:

  (a)   A shift premium of twenty-five cents ($.25) additional to the standard
hourly rate shall be paid each employee for hours worked on afternoon shift.    
(b)   A shift premium of fifty cents ($.50) additional to the standard hourly
rate shall be paid each employee for hours worked on night shift.     (c)   The
shift premiums outlined in (a) and (b) above shall be paid during overtime hours
at the rates outlined, but shall not be included in the standard hourly rate for
computing overtime pay.



- 20 -



--------------------------------------------------------------------------------



 



  18.07   Lunch Periods

Employees shall be granted a lunch period in each shift as provided in Appendix
(D) pages 44 — 48 inclusive.
ARTICLE 19 — OVERTIME

  19.01   There shall be no pyramiding of time in the calculation of weekly
overtime by including any hours for which daily overtime has already been paid.

  19.02   (a) Hours Worked in Excess of Eight (8)

The Company shall pay an employee two (2) times his regular straight time hourly
rate for all hours he is required to work over eight (8) hours a day.

  (b)   Hours Worked in Excess of Twelve (12)

The Company shall pay an employee three (3) times his regular straight time
hourly rate for all hours he is required to work over twelve (12) hours a day.

  19.03   Hours Worked on Saturday

The Company shall pay two (2) times the employee’s regular straight time hourly
rate for the first twelve (12) hours of work, and three (3) times his regular
straight time hourly rate thereafter.

  19.03   ( a )

The above article 19.03 is subject to the terms and conditions of the Letter of
Understanding “ Overtime after 8 hours per day and 40 hours per week “ that
forms part of this agreement.

  19.04   Hours Worked on Sunday

The Company shall pay two (2) times the employee’s regular straight time hourly
rate for the first twelve (12) hours of work, and three (3) times his regular
straight time hourly rate thereafter.

  19.04   ( a )

The above article 19.04 is subject to the terms and conditions of the Letter of
Understanding “ Overtime after 8 hours per day and 40 hours per week” that forms
part of this agreement.

- 21 -



--------------------------------------------------------------------------------



 



  19.05   Exceptions to Daily Overtime

When a employee is permitted by the Company to change from one shift to another
at his own request, and a new shift starts within the same twenty-four (24) hour
period as his preceding shift, overtime resulting from such shift changes will
not be paid as provided in Sections 19.02 and 19.03. The starting time of the
new shift will start a new twenty-four (24) hour period for the purpose of
determining overtime, but Sections 19.02 and 19.03 shall not apply when an
employee whose request for a shift change has been granted reverts to his
previous shift schedule.

  19.06   Lunch Periods

Regular lunch periods shall start four (4) hours after the start of the
employee’s shift. Employees shall not be required to work more than five
(5) consecutive hours after the starting of the shift without receiving their
normal lunch break. Lunch periods shall be uninterrupted. Employees required to
work without a lunch break after a maximum of five (5) consecutive hours from
the start of their shift shall be given a twenty (20) minute lunch break and
shall be paid one-half (1/2) hour at two (2) times their regular straight time
hourly rate.

  19.07   (a) Overtime Lunches

Employees required to work overtime shall be given a thirty (30) minute paid
lunch break after having worked six (6) consecutive hours or, in any case, after
having worked ten (10) consecutive hours of actual work, and every four
(4) hours thereafter, provided that in each case it is necessary to resume
overtime work involving a paid lunch break as above, the Company will provide a
lunch if the employee(s) concerned were not notified on the previous work day
about the overtime work.

  (b)   Weekend Lunch Breaks

All employees working overtime on weekends shall work an eight (8) hour shift,
inclusive of a paid lunch break.

  (c)   Lateness and Overtime

  (1)   Late starting up to six (6) minutes shall not be deductible.     (2)  
Lateness in excess of six (6) minutes shall be calculated and deductible to the
nearest tenth (10th) of an hour, with a minimum deduction of two-tenths (2/10)
of an hour.

- 22 -



--------------------------------------------------------------------------------



 



Approved overtime shall be applied and calculated on the following basis:

  (1)   Up to and including six (6) minutes shall be disregarded when no further
overtime is worked.     (2)   Six (6) minutes and over shall be calculated to
the nearest tenth (10th) of an hour with a minimum of two-tenths (2/10) of an
hour.

      NOTE: This section does not provide for lateness or overtime on a
continuous basis.

  19.08   Notice of Overtime

The Company will provide at least one (1) hour of notice of overtime before the
end of the shift, except in the case of overtime work resulting from equipment
breakdown or from production requirements beyond the control of the Company
which occur within the hour prior to the normal shift finishing time.

  19.09   The employee(s) shall have the right to refuse any unscheduled
overtime. Notice of scheduled overtime work required on Monday, Tuesday,
Wednesday and Thursday shall be given by noon of the previous day. All overtime
on Friday, Saturday and Sunday shall be voluntary.

  19.10 (a)   Overtime will be distributed as evenly as possible among those
employees normally performing the work available. Employees who have refused
overtime will be credited as having worked this overtime for even distribution
purposes.

  (b)   Normally performing the work shall be meant to be the specific mill or
work area affected.     (c)   Effective on ratification of this contract, the
agreed upon record of overtime distribution shall commence on January 1st of
each calendar year, and shall not exceed a twelve (12) month period.     (d)  
Overtime worked outside the employees regular department shall not be counted
against the employee’s entitlement to overtime in their regular department.

ARTICLE 20 — STATUTORY HOLIDAYS

  20.01   The following shall be recognized as paid holidays under this
Agreement subject to Section 20.02:

- 23 -



--------------------------------------------------------------------------------



 



         
 
  New Year’s Day   First Monday in August
 
  Family Day   Labour Day
 
  Good Friday   Thanksgiving Day
 
  Victoria Day   Remembrance Day
 
  Canada Day   Christmas Day
 
  Stampede Day   Boxing Day

regardless of the day upon which they are observed or celebrated. If any of the
above holidays fall on Saturday or Sunday, the preceding Friday or the following
Monday will be considered the holiday.

  20.02   Holiday Pay Allowance

An employee shall receive a holiday pay allowance of eight (8) hours pay for any
of the above-named holidays at his average regular straight time hourly rate for
the last complete pay period prior to the holiday, provided that:

  (a)   If he is a probationary employee, he has completed thirty (30)
consecutive calendar days of employment prior to the holiday, except that if he
does complete the thirty (30) day period, he shall receive pay for any holidays
which occurred during such period, and     (b)   he has worked eight (8) hours
in the week preceding the holiday, unless he is absent because of vacation,
death in the immediate family, illness, jury duty, or within fourteen
(14) calendar days prior to the holiday, he commences a leave of absence or is
laid off, but     (c)   an employee may not qualify for any further paid
holidays under item (b) above until he returns to work.     (d)   Disciplinary
action may be taken in instances where employees fail to work the day before or
the day after a plant holiday, except where permission was previously obtained
or the employee had a justifiable reason for being absent.

  20.03   Pay for Work on Holiday

An employee required to work on a holiday named in Section 20.01 shall be paid
two (2) times his regular straight time hourly rate for all work performed in
addition to any holiday pay allowance under Holiday Pay Allowance.

  20.04   In the event that one or more of the above-named holidays occurs
during the employee’s vacation, he shall be paid for such holiday(s), and the
additional days will be added to his vacation time.

- 24 -



--------------------------------------------------------------------------------



 



  20.05   The observance of the above holidays may be transferred by mutual
agreement to other days than the date proclaimed or provided above.

ARTICLE 21 — WAGES

  21.01   (a) The Co-Operative Wage Study (C.W.S.) Manual for job description,
classification and wage administration, dated August 1, 1971 (herein referred to
as “the Manual”) is incorporated into this Agreement as APPENDIX (A) page 40,
and its provisions shall apply as if set forth in full herein.

  (b)   Job classifications shall be as set forth in APPENDIX (C) attached
hereto, and forming part of this Agreement. See pages 41 — 43 inclusive.

  21.02   Each employee’s job shall be described and classified, and a rate of
pay applied to such employee in accordance with the provisions of this
Agreement.

- 25 -



--------------------------------------------------------------------------------



 



  21.03   Standard Hourly Wage Scale

  (a)   The standard hourly wage scale shall be as follows:

              Job Class   Jan. 1/ 04   Jan 1/05   Jan 1/06
1
  22.23   22.53   22.78
2
  22.54   22.87   23.14
3
  22.85   23.21   23.50
4
  23.16   23.55   23.86
5
  23.47   23.89   24.22
6
  23.78   24.23   24.58
7
  24.09   24.57   24.94
8
  24.40   24.91   25.30
9
  24.71   25.25   25.66
10
  25.02   25.59   26.02
11
  25.33   25.93   26.38
12
  25.64   26.27   26.74
13
  25.95   26.61   27.10
14
  26.26   26.95   27.46
15
  26.57   27.29   27.82
16
  26.88   27.63   28.18
17
  27.19   27.97   28.54
18
  27.50   28.31   28.90
19
  27.81   28.65   29.26
20
  28.12   28.99   29.62
21
  28.43   29.33   29.98
22
  28.74   29.67   30.34
23
  29.05   30.01   30.70
24
  29.36   30.35   31.06
25
  29.67   30.69   31.42
26
  29.98   31.03   31.78
27
  30.29   31.37   32.14

  (b)   All employees with a start date after the signing date of this
Collective Agreement, that start at Job Class 4 or less, shall have a two dollar
($2.00) reduction from their rate of pay during the probationary period. In the
event that probationary employees are promoted to a job that is at a Job Class
higher than Job Class 4, such employees shall be paid the rate for the job they
are doing with no reductions. This article will not apply to tradespersons.

  21.04   Effective on the dates specified in Section 21.03, all employees shall
have their rates of pay adjusted as follows:

- 26 -



--------------------------------------------------------------------------------



 



  (a)   If the employee is not receiving an out-of-line differential prior to
the dates specified in Section 21.03, the rate of pay of such employee shall be
adjusted to conform to the standard hourly rate for that employee’s job, as
provided in Section 21.03.     (b)   If the employee is receiving an out-of-line
differential prior to the dates specified in Section 21.03, the rate of pay of
such employee shall be increased by the amount by which the rate for Job Class I
has been increased, as provided in Section 21.03 and the following shall govern:

  (1)   If the employee’s new rate resulting from such increase is greater than
the standard hourly rate for the job as provided in Section 21.03, the amount by
which such employee’s new rate is greater than the rate provided in
Section 21.03 shall become such employee’s new out-of-line differential (which
shall replace the former out-of-line differential) and shall apply in accordance
with the provisions of this Agreement.     (2)   If the employee’s new rate
resulting from such increase is equal to or less than the standard hourly rate
for the job, as provided in Section 21.03, the rate of pay of such employee
shall be adjusted to conform to the standard hourly rate for the job, as
provided in Section 21.03, and the former out-of-line differential shall be
terminated.

  21.05   As of the date the Standard Hourly Wage Scale becomes effective, the
standard hourly rate for each job class shall be the standard hourly rate for
all jobs classified within such job class and shall so continue for the duration
of the Standard Hourly Wage Scale and shall be applied to any employee in
accordance with the provisions of this Agreement.

  21.06   Each standard hourly rate established under Section 21.03 shall be:

  (a)   The established rate of pay for all hours paid for on a non-incentive
job; and     (b)   the established hourly base rate and minimum guaranteed rate
of pay under any incentive applied to the job in accordance with the provisions
of this Article.

  21.07   Except as otherwise provided by this Agreement, the established rate
of pay for each production or maintenance job, other than a trade or craft or
apprentice job, shall apply to any employee during such time as the employee is
required to perform such job.     21.08   Except as otherwise provided by this
Agreement, the established rate of pay for a trade or craft or apprentice job
shall apply to any employee during the time such employee is assigned to the
respective rate classifications in accordance with the provisions of this
Agreement.

- 27 -



--------------------------------------------------------------------------------



 



  21.09   Out of Line Differentials

The Company shall furnish to the Union a list agreed to by the Company and the
Union of employees who are to be paid “out-of-line differentials”. Such list
shall contain the following information:

  (a)   Name of incumbent to whom such “out-of-line differential” is to be paid.
    (b)   Job title of job on which out-of-line differential is to be paid.    
(c)   Job classification of such job.     (d)   Standard hourly rate of such
jobs.     (e)   Amount of out-of-line differential.     (f)   Date such
out-of-line differential became effective.

  21.10   Except as such out-of-line differential may be changed by the means
hereinafter provided, any employee included in the list referred to in
Section 21.09 shall continue to be paid such out-of-line differential during
such time as the employee continues to occupy the job for which the differential
was established.     21.11   If an employee with an out-of-line differential is
transferred or assigned to a job having a higher standard hourly rate, then the
differential shall be reduced by the amount of the increase in the standard
hourly rate.     21.12   If, as a result of lay-off and the exercise of
seniority rights, an employee with an out-of-line differential is moved to a job
having a lower standard hourly rate, then the out-of-line differential shall be
cancelled.     21.13   If such employee referred to in Sections 21.11 and 21.12
shall be returned to the job for which the out-of-line differential was
established, the out-of-line differential shall be reinstated, except as it may
have been reduced or eliminated by other means.     21.14   When an employee
would, in accordance with the terms of this Agreement, be entitled to receive
his regular rate, he shall also receive any out-of-line differential to which he
is entitled.     21.15   In addition to the means herein provided, increases in
the increment between job classes shall be used to reduce or eliminate
out-of-line differentials.



- 28 -



--------------------------------------------------------------------------------



 



  21.16   Except for the application of the out-of-line differentials as called
for herein, the terms of this Agreement governing transfers shall apply.    
21.17   Temporary Transfer — An employee who is temporarily transferred from his
regular job shall be paid the standard hourly rate of the job to which he has
been transferred, provided such rate is not less than that of his regular job.
If the rate of the job to which he is temporarily transferred, but not as a
result of a lay-off, is less than the rate of his regular job, he shall be paid
the rate of his regular job during the period of such temporary transfer.    
21.18   Trade or Craft and Assigned Maintenance Convention — In addition to the
provisions of the Manual for describing and classifying trade or craft and
assigned maintenance jobs the following shall apply:

  (a)   The description and Classification shall be carried out in accordance
with the Manual.     (b)   The job classification of trade or craft jobs, having
been classified as in Paragraph (a), above, shall be increased by two job
classes and the two job classes shall be incorporated into the total
classification of the job.     (c)   The job classification of assigned
maintenance jobs, having been classified at job class eleven or higher as in
Paragraph (a), above, shall be incorporated into the total classification of the
job.     (d)   Where a change in an existing job requires a new description and
classification for a job on which this convention has already been applied, such
job shall be reclassified in the same manner as that followed prior to the
application of this convention and the provisions of Paragraphs (a), (b) and
(c), above, shall apply.

  21.19   Incentives — Should the Company desire to install incentives to cover
any jobs, the following shall govern:

  (a)   The standard hourly rates for the respective jobs shall be the base
rates and minimum hourly guaranteed rates for such incentives.     (b)   The
Company shall first discuss with and explain to the Union the development of any
incentive plan, and reach mutual agreement with the Union regarding such
incentive plan before such incentive plan is installed.

  21.20   General — Any mathematical or clerical errors made in the preparation,
establishment or application of job descriptions, classifications or standard
hourly rates shall be corrected to conform to the provisions of this Agreement.

- 29 -



--------------------------------------------------------------------------------



 



  21.21   Except as otherwise provided, no basis shall exist for an employee
covered by this Agreement to allege that a wage rate inequity exists.

  21.22   Leave of Absence for Union C.W.S. Committee — The Company agrees to
grant leave of absence from their regular work to three employees who shall be
selected by the Union to act on its C.W.S. Committee. Employees so selected
shall:

  (a)   Accumulate any seniority to which they normally would be entitled;    
(b)   Receive their regular rate of pay from the Company, as based upon a normal
work week; and     (c)   Return to their regular employment when their work on
the C.W.S. Committee is completed.

  21.23   Pay Days — Employees shall be paid on Company time every second
Friday. Employees on afternoon shift shall be paid on the preceeding scheduled
work day.

Employees will be paid on the day preceding when the regular pay day falls on a
statutory holiday.
The regular pay day shall be extended by twenty-four (24) hours, if in the event
of a mechanical breakdown, the pay cheques are unavailable on the regularly
scheduled pay day.

  (a)   This article may be amended during the term of this Agreement, if
mutually agreed between the Company and the Union, to allow for a different
regular pay day and/or pay method, such as a direct deposit system.

  21.24   Reporting Pay

  (1)   In cases where an employee is not notified of an emergency breakdown
before leaving home, and said employee reports for his regular shift, he will
receive a minimum of four (4) hours straight time pay, and shall be required to
perform any work which may be assigned.     (2)   To receive reporting pay as in
21.34 (1), employees must have reported current addresses and telephone numbers
to the Company.     (3)   After the shift has started, Section 21.34 (1) shall
not apply in cases where a major breakdown occurs as a result of fire, flood, or
frost because of failure of a utility company to deliver gas or electric power,
due to a breakdown outside of the Company’s premises. Under this circumstance an
employee may, at the discretion of the Company, be dismissed for the day and
paid for

- 30 -



--------------------------------------------------------------------------------



 



      the actual time worked or for four (4) hours pay, whichever is the
greater, but the employee must accept assigned work.

  21.25   Call-out Pay — An employee who has left the premises after completion
of his scheduled shift and who is recalled for work with less than eight
(8) hours of notice shall be paid two (2) times his regular straight-time hourly
rate, for all hours worked on such callout up to the starting time of his
scheduled shift but, in any event, for not less than two (2) hours at double his
regular straight-time hourly rate. Notwithstanding the foregoing however, if any
employee receives eight (8) hours of notice in advance of the time that he is
required to report to work, or seven and one-half (7-1/2) hours in the case of a
change from afternoon to dayshift, then the starting time of his new work period
will start a new twenty-four (24) hour period for the purpose of determining
overtime.     21.26   Pay for Jury Service — The Company shall pay an employee
who is required for jury service or who is subpoenaed as a witness, for each day
of service, the difference between his average straight-time hourly rate for the
number of hours he normally works on his regular shift, and the payment he
receives for jury service. The employee will present proof of service and the
amount of pay received.     21.27   Pay on Day of Injury — An employee hurt in
an industrial accident shall be paid for the time lost on the day he was injured
at his regular daily earnings including any overtime premium and applicable
shift differential, but the employee must return to work unless directed
otherwise by the doctor. The Company will provide necessary transportation for
injured workmen on day of injury. The Company shall not be responsible for the
payment of time or transportation compensated for by the Worker’s Compensation
Board.     21.28   Bereavement Pay

  (a)   In the case of a death in the immediate family of an employee, the
Company shall grant three (3) days leave of absence with pay. “Immediate family”
shall be meant to include mother, father, mother-in-law, father-in-law, brother,
sister, brother-in law, sister-in-law, wife, husband, children, grandchildren,
grandparents and grandparents of spouse. Any such leave of absence must be
arranged with the employee’s foreman, if possible, or another Company
representative.

This provision shall apply if the employee attends the funeral, or is required
to take an active part in the estate arrangements of the deceased.

  (b)   All requests for extended leaves of absence under this article, or a
grievance under this article will be reviewed by a Company-Union Committee. This

- 31 -



--------------------------------------------------------------------------------



 



      Committee shall be composed of up to three (3) Union and three (3) Company
representatives.     (c)   Probationary employees who have not completed thirty
(30) consecutive days of employment prior to their commencement of the
bereavement leave shall be eligible for bereavement pay upon their completion of
thirty (30) consecutive days of employment.

  21.29   Elimination of Bargaining Unit Jobs

Should the Company declare that it has eliminated any job listed in Appendix
(C), Schedule of Job Classifications, or eliminate any job meant to be included
in such appendix, the Company shall inform the Union which job is to be
eliminated and any employee who is currently in such job classification shall:

  1.   Revert to his former position and status as defined under Article 10.03.
    2.   Maintain the rate of pay of the eliminated job classification for a
period of one (1) year, unless the rate of pay of his former position and status
is higher, then no rate retention shall apply.     3.   Should an employee
successfully bid on another job classification while on rate retention, then
such rate retention shall be cancelled.     4.   An employee who is receiving
rate retention but who is then bumped due to lay-off shall lose such rate
retention. However, when such employee is returned to the job classification on
which he was receiving rate retention, the rate retention shall be reinstated.

ARTICLE 22 — VACATIONS

  22.01   Vacation Year — Each current vacation year will be defined as the
period from May 1 of the previous year to April 30 of the current year for
calculation of vacation pay and length of vacation.

  (a)   For the purpose of computing vacation, seniority shall mean the total
period of service since the employee’s seniority date, excluding periods of time
during which the employee does not return to work from lay-off, after being
notified to do so as per Article 9.04.     (b)   Employees on a Prudential Steel
related Workers’ Compensation claim, or Prudential weekly indemnity, at time of
recall above, shall continue to accumulate vacation seniority until such time as
they are declared fit to return to work.



- 32 -



--------------------------------------------------------------------------------



 



  22.02   Length of Vacation

  (a)   Employees who have less than one (1) year of seniority as at May 1 shall
be entitled to one (1) day of vacation for each month of seniority, to a maximum
of ten (10) days.     (b)   Employees who have one (1) but less than two
(2) years of seniority as at May 1 shall be entitled to two (2) weeks vacation.
    (c)   Employees who have two (2) years but less than eight (8) years of
seniority as at May 1 shall be entitled to three (3) weeks vacation.     (d)  
Employees who have eight (8) years but less than twelve (12) years of seniority
as at May 1 shall be entitled to four (4) weeks vacation.     (e)   Employees
who have twelve (12) years but less than twenty-five (25) years of seniority as
at May 1 shall be entitled to five (5) weeks vacation.     (f)   Employees who
have twenty-five (25) or more years of seniority as at May 1 shall be entitled
to six (6) weeks vacation.

  22.03   Vacation Pay

NOTE: W.C.B. weekly indemnity benefits and not pension awards shall be
considered in calculating vacation pay.

  (a)   Employees with less than one (1) year of seniority as at May 1 shall be
entitled to four percent (4%) of all monies received from the Company, Workers
Compensation Board benefits and the Prudential Steel weekly indemnity benefits
while in the employ of the Company.     (b)   Employees who have one (1) year
but less than two (2) years of seniority as at May 1 shall be entitled to
vacation pay of:

  (1)   Employees with 1,900 or more credited hours shall be entitled to eighty
(80) times the employee’s average hourly rate during the vacation year, or four
percent (4%) of gross pay, whichever is greater.

- 33 -



--------------------------------------------------------------------------------



 



OR

  (2)   Employees with less than 1,900 credited hours shall be entitled to four
percent (4%) of all monies received from the Company, Workers Compensation Board
benefits and the Prudential Steel weekly indemnity benefits while in the employ
of the Company.

  (c)   Employees who have two (2) but less than eight (8) years of seniority as
at May 1 shall be entitled to vacation pay of:

  (1)   Employees with 1,900 or more credited hours shall be entitled to one
hundred and twenty (120) times the employee’s average hourly rate during the
vacation year or seven percent (7%) of gross pay, whichever is greater.

OR

  (2)   Employees with less than 1,900 credited hours shall be entitled to seven
percent (7%) of all monies received from the Company, Workers Compensation Board
benefits and the Prudential Steel weekly indemnity benefits while in the employ
of the Company.

  (d)   Employees who have eight (8) years but less than twelve (12) years of
seniority as at May 1 shall be entitled to vacation pay of:

  (1)   Employees with 1,900 or more credited hours shall be entitled to one
hundred and sixty (160) times the employee’s average hourly rate during the
vacation year, or nine percent (9%) of gross pay, whichever is greater.

OR

  (2)   Employees with less than 1,900 credited hours shall be entitled to nine
percent (9%) of all monies received from the Company, Workers Compensation Board
benefits and the Prudential Steel weekly indemnity benefits while in the employ
of the Company.

  (e)   Employees who have twelve (12) but less than twenty-five (25) years or
more years of seniority as at May 1 shall be entitled to vacation pay of:

  (1)   Employees with 1,900 or more credited hours shall be entitled to two
hundred (200) times the employee’s average hourly rate during the vacation year,
or eleven percent (11%) of gross pay, whichever is greater.

- 34 -



--------------------------------------------------------------------------------



 



OR

  (2)   Employees with less than 1,900 credited hours shall be entitled to
eleven percent (11%) of all monies received from the Company, Workers
Compensation Board benefits and the Prudential Steel weekly indemnity benefits
while in the employ of the Company.

  (f)   Employees who have twenty-five (25) or more years of seniority as at May
1 shall be entitled to vacation pay of:

  (1)   Employees with 1900 or more credited hours shall be entitled to two
hundred and forty(240) times the employee’s average hourly rate during the
vacation year, or thirteen per cent (13%) of gross pay, whichever is greater.

OR

  (2)   Employees with less than 1,900 credited hours shall be entitled to
thirteen per cent (13%) of all monies received from the Company. Workers’
Compensation Board benefits and Prudential Steel weekly indemnity benefits,
while in the employ of the Company.

  (g)   For the purpose of calculating vacation pay, “credited hours” shall be
meant to include:

  (1)   Hours for which wages are received from the Company including vacation
hours and statutory holidays.     (2)   Hours the employee would normally have
received while receiving weekly indemnity benefits from the Workers’
Compensation Board, or the Company’s Insurance Welfare Program, while in the
employ of the Company.     (3)   Hours the employee would normally have received
while on temporary Union business (not Union employment).

  22.04   Estimated vacation pay will be made two (2) weeks prior to start of a
vacation and may be taken in a minimum of one (1) week periods upon written
request from the employee. Request for the above must be received by the payroll
department three (3) weeks prior to start of a vacation.     22.05   As the
vacation plan was introduced to provide an opportunity for rest and recreation,
no payment will be made in lieu of vacation, except as provided for at

- 35 -



--------------------------------------------------------------------------------



 



      termination of employment. Vacations cannot be accumulated from one year
to another.

  22.06   Should an employee’s service be terminated at any time for any reason
whatsoever, he will be entitled to payment for vacation due him, as provided in
22.03.

  22.07   Vacation Schedules

  (a)   The Company, may at its discretion, institute a system of staggered
vacations in any year, and in such event, the employees will be given sixty (60)
days notice of such decision. If staggered vacations are instituted, all
employees who are entitled to vacations at May 1, will if at all possible, be
given their vacation during the summer months. Preference for vacation shall be
in accordance with seniority.     (b)   If the Company decides to close the
Plant for three (3) consecutive weeks during the months of July or August, the
Company shall post sixty (60) days advance notice on the Shop Bulletin Board
announcing the date on which the Annual Vacation close-down will start.

Preference for any work available during this period shall be given, in order of
seniority, to those who normally perform such work, except for work available in
the job classification of Material Handler or Sweeper, which shall be offered to
all employees, based on plant seniority, but that the rate of pay shall be the
rate of pay of the work performed.

  (c)   Employees eligible for a fourth week of vacation, shall be scheduled
giving senior employees preference.     (d)   Employees entitled to more than
three (3) weeks vacation may be scheduled for:

  (1)   Three (3) weeks during the months of May to October, inclusive, and the
remaining vacation between November 1 and April 30 of the vacation year; or    
(2)   Such employees who desire more than three (3) weeks vacation in one
(1) unbroken period must make such request sixty (60) days prior to commencement
of the employee’s vacation. The granting of such requests will be subject to
production requirements and preference shall be in accordance with seniority.



- 36 -



--------------------------------------------------------------------------------



 



  22.08   Christmas Shutdown

If the Company decides to close the plant for up to five (5) working days, not
including statutory holidays, during the Christmas holiday season, the Company
shall post thirty (30) days notice on the Shop Bulletin Board announcing the
dates on which such shutdown shall be. Preference for any work available during
this period shall be given, in order of seniority, to those who normally perform
such work, except for work available in the job classification of Material
Handler or Sweeper, which shall be offered to all employees, based on plant
seniority, but that the rate of pay shall be the rate of pay of the work
performed.
ARTICLE 23 — INSURANCE BENEFIT PROGRAM

  23.01   Benefits

The Insurance Benefit Program as described in Appendix (E) will continue during
the term of this agreement.

  23.02   Pension Plan

The present Pension Plan, described in Appendix (i), will be continued during
the term of this Agreement.
ARTICLE 24 — APPENDICES

  24.01   Attached hereto and forming part of this Agreement are the following
appendices:

         
Appendix (A)
  -   Co-operative Wage Study (C.W.S.) Manual for Job Description,
Classification and Wage Administration dated January 1, 1971.  
Appendix (B)
  -   Learner Period Classification Analysis.  
Appendix (C)
  -   Schedule of Classifications.  
Appendix (D)
  -   Hours of Work Schedules.  
Appendix (E)
  -   Insurance Benefit Program.  
Appendix (F)
  -   Tradesmen’s Tools.

- 37 -



--------------------------------------------------------------------------------



 



         
Appendix (G)
  -   Protective Clothing.  
Appendix (H)
  -   Lockers.  
Appendix (i)
  -   Pension Plan.  
Appendix (J)
  -   Lines of Progression.

ARTICLE 25 — COPIES OF AGREEMENT

  25.01   Copies of this Agreement are to be made available to all employees in
the Bargaining Unit. Union officers and stewards will distribute copies of the
Agreement in their respective departments. All costs to be shared equally
between the Company and the Union.     25.02   Letters of Understanding and
Agreement

  (a)   Form part of Collective Agreement:

The Company and the Union agree that any and all Letters of Understanding and
Memorandums of Agreement made between the parties, shall be considered as part
of the Collective Agreement.

  (b)   Copies to Union:

The Company agrees to supply the Union with signed copies of all Letters of
Agreement, Memorandums of Agreement and Appendices, which form part of the
current Collective Agreement.

  (c)   Renewal:

All Agreements, Letters of Understanding or Memorandums of Agreement issued
prior to the signing of this Collective Agreement, and not renewed, shall become
null and void after signing of this Collective Agreement.
ARTICLE 26 — DURATION OF AGREEMENT

  26.01   This Agreement shall be effective from January 1, 2004 to and
including December 31, 2006 and thereafter from year to year, unless written
notice of intent to terminate and/or amend the Agreement at the expiration of
the above period is given by either party during the period beginning on
October 1, and ending December 1 in any year after 2005.

- 38 -



--------------------------------------------------------------------------------



 



  26.02   Within thirty (30) days after receipt of any notice given pursuant to
this Article by either party, the parties to this Agreement shall commence
negotiations. During the period of negotiations, this Agreement shall continue
in full force and effect.

IN WITNESS WHEREOF the parties hereto have executed this Agreement the
                                                             day of
                                                             , 2004.

     
PRUDENTIAL STEEL LTD.
  UNITED STEELWORKERS OF AMERICA
 
   
 
   
R.C. Lee
  K. Turcotte
 
   
 
   
R.J. Coller
  D.L. Hawkins
 
   
 
   
R. Pollitt
  N.A. Braybrook
 
   
 
   
T.D. MacKenzie
  L.H. Normand
 
   
 
   
 
  F.N. Rambie
 
   
 
   
 
  S.L. Johnson

- 39 -



--------------------------------------------------------------------------------



 



APPENDIX (A)
Co-operative Wage Study (C.W.S.) Manual for Job Description, Classification and
Wage Administration dated August 1, 1971.
APPENDIX (B)
LEARNER PERIOD CLASSIFICATION ANALYSIS
Schedule of Apprenticeship Training with
Convention Additive of 2.0

                                                                          6
Month Training                                                                  
Journey   Periods   1st     2nd     3rd     4th     5th     6th     7th     8th
    Man   TRADE TITLES          APPRENTICE JOB CLASSES                          
           
Electrician
    8       9       11       13       14       16       18       19       21  
Heavy Duty Mechanic
    8       9       11       13       14       16       18       19       21  
Machinist
    8       9       11       13       14       16       18       19       20  
Millwright
    8       9       11       13       14       16       18       19       20  
Welder — Maintenance
    8       9       11       13       14       16                       20  
Welder — Fabrication
    8       9       11       13       14       16                       18  

- 40 -



--------------------------------------------------------------------------------



 



APPENDIX (C)
SCHEDULE OF JOB CLASSIFICATIONS

      JOB CLASS   JOB TITLE
1
  Sweeper
4
  Material Handler
5
  Drift Operator
6
  Stenciller
6
  Tallyman
6
  Bander Operator
7
  Scale Operator
7
  Fin Grinder
7
  Bundling Station Operator
7
  Truck Driver — Maintenance
8
  Ironworker Operator
8
  Upset Inspector
8
  Punch Press Operator
8
  Spray Painter
8
  Grooving Operator
8
  Auxiliary Saw Operator
8
  End Cropper Operator
8
  Beveller Operator
8
  Drift/Hydro
8
  Hydrostatic Tester Operator
8
  Gantry Operator
8
  Strapping Machine Operator
8
  Swedge/Phosphate Operator
9
  Overhead Crane Operator
9
  Overhead Crane Lift-Truck Operator
9
  Saw Sharpener Operator
9
  Flying Cutoff Operator

- 41 -



--------------------------------------------------------------------------------



 



      JOB CLASS   JOB TITLE
9
  Beveller - O.C.G.
9
  Radial Drill Operator
9
  Bandsaw Operator
10
  Bucking Machine Operator
10
  Thread End Inspector
10
  HSS Gantry Crane Operator (Heede)
10
  Pipe Inspector
10
  Uncoiler Operator
10
  Coiler/Re-Coiler Operator
11
  Yard Machine Operator
11
  Yard Tractor Operator
11
  Crane/Coil Machine Operator
12
  Upsetter Operator
12
  Uncoiler-Looper Operator
12
  Mobile Crane Operator
12
  Threading Machine Operator
13
  Ultrasonic Inspector
14
  Laboratory Operator
14
  Yard Group Leader
14
  Threading Line Group Leader
14
  Thread Machine Operator (PT)
14
  Slitter Operator
15
  Assistant Mill Operator
15
  Inspection & Ultrasonic Group Leader
16
  Lab Group leader - Laboratory
17
  Building Maintenance Man
18
  Changeover Man
18
  Shift Leader Yard
18
  Welder Fabrication
19
  Shift Leader Inspection
20
  Millwright
20
  Machinist
20
  Maintenance Welder

- 42 -



--------------------------------------------------------------------------------



 



      JOB CLASS   JOB TITLE
20
  Shift Leader Premium Thread
20
  Fabrication Group Leader
20
  Shift Leader – Slitter
21
  Heavy Duty Mechanic
21
  Electrician-Wireman
21
  Mill Operator
22
  Machinist Group Leader
23
  Heavy Duty Mechanic Group Leader
23
  Electrical Group Leader
23
  Mill Line Group Leader
25
  Senior Heavy Duty Mechanic Group Leader
27
  Shift Leader Mill Line
27
  Shift Leader Mechanic

- 43 -



--------------------------------------------------------------------------------



 



APPENDIX (D)
HOURS OF WORK SCHEDULE
D1 - One Shift Operation

                                      SCHEDULE                                  
  NO.   REGULAR TIME           LUNCH           REGULAR TIME        
1A
  6:00 a.m.   —   10:00 a.m.   10:00 a.m.   —   10:30 a.m.   10:30 a.m.   —  
2:30 p.m.
1B
  6:00 a.m.   —   10:30 a.m.   10:30 a.m.   —   11:00 a.m.   11:00 a.m.   —  
2:30 p.m.
1C
  6:00 a.m.   —   11:00 a.m.   11:00 a.m.   —   11:30 a.m.   11:30 a.m.   —  
2:30 p.m.
 
                                   
1D
  6:30 a.m.   —   10:30 a.m.   10:30 a.m.   —   11:00 a.m.   11:00 a.m.   —  
3:00 p.m.
1E
  6:30 a.m.   —   11:00 a.m.   11:00 a.m.   —   11:30 a.m.   11:30 a.m.   —  
3:00 p.m.
1F
  6:30 a.m.   —   11:30 a.m.   11:30 a.m.   —   12:00 noon   12:00 noon   —  
3:00 p.m.
 
                                   
1G
  7:00 a.m.   —   11:00 a.m.   11:00 a.m.   —   11:30 a.m.   11:30 a.m.   —  
3:30 p.m.
1H
  7:00 a.m.   —   11:30 a.m.   11:30 a.m.   —   12:00 noon   12:00 noon   —  
3:30 p.m.
1I
  7:00 a.m.   —   12:00 noon   12:00 noon   —   12:30 p.m.   12:30 p.m.   —  
3:30 p.m.
 
                                   
1J
  7:30 a.m.   —   11:30 a.m.   11:30 a.m.   —   12:00 noon   12:00 noon   —  
4:00 p.m.
1K
  7:30 a.m.   —   12:00 noon   12:00 noon   —   12:30 p.m.   12:30 p.m.   —  
4:00 p.m.
1L
  7:30 a.m.   —   12:30 p.m.   12:30 p.m.   —   1:00 p.m.   1:00 p.m.   —   4:00
p.m.
 
                                   
1M
  8:00 a.m.   —   12:00 noon   12:00 noon   —   12:30 p.m.   12:30 p.m.   —  
4:30 p.m.
1N
  8:00 a.m.   —   12:30 p.m.   12:30 p.m.   —   1:00 p.m.   1:00 p.m.   —   4:30
p.m.
1O
  8:00 a.m.   —   1:00 p.m.   1:00 p.m.   —   1:30 p.m.   1:30 p.m.   —   4:30
p.m.

- 44 -



--------------------------------------------------------------------------------



 



PL (Paid Lunch
D2 - Two Shift Operation

                                          SCHEDULE                              
          NO.   REGULAR TIME           LUNCH           REGULAR TIME            
2A
  6:00 a.m.   —   10:00 a.m.   10:00 a.m.   —   10:30 a.m.   10:30 a.m.   —  
2:30 p.m.    
 
  2:30 p.m.   —   6:30 p.m.   6:30 p.m.   —   6:50 p.m.   6:50 p.m.   —   10:30
p.m.   PL
 
                                       
2B
  6:00 a.m.   —   10:30 a.m.   10:30 a.m.   —   11:00 a.m.   11:00 a.m.   —  
2:30 p.m.    
 
  2:30 p.m.   —   7:00 p.m.   7:00 p.m.   —   7:20 p.m.   7:20 p.m.   —   10:30
p.m.   PL
 
                                       
2C
  6:00 a.m.   —   11:00 a.m.   11:00 a.m.   —   11:30 a.m.   11:30 a.m.   —  
2:30 p.m.    
 
  2:30 p.m.   —   7:30 p.m.   7:30 p.m.   —   7:50 p.m.   7:50 p.m.   —   10:30
p.m.   PL
 
                                       
2D
  6:30 a.m.   —   10:30 a.m.   10:30 a.m.   —   11:00 a.m.   11:00 a.m.   —  
3:00 p.m.    
 
  3:00 p.m.   —   7:00 p.m.   7:00 p.m.   —   7:20 p.m.   7:20 p.m.   —   11:00
p.m.   PL
 
                                       
2E
  6:30 a.m.   —   11:00 a.m.   11:00 a.m.   —   11:30 a.m.   11:30 a.m.   —  
3:00 p.m.    
 
  3:00 p.m.   —   7:30 p.m.   7:30 p.m.   —   7:50 p.m.   7:50 p.m.   —   11:00
p.m.   PL
 
                                       
2F
  6:30 a.m.   —   11:30 a.m.   11:30 a.m.   —   12:00 noon   12:00 noon   —  
3:00 p.m.    
 
  3:00 p.m.   —   8:00 p.m.   8:00 p.m.   —   8:20 p.m.   8:20 p.m.   —   11:00
p.m.   PL
 
                                       
2G
  7:00 a.m.   —   11:00 a.m.   11:00 a.m.   —   11:30 a.m.   11:30 a.m.   —  
3:30 p.m.    
 
  3:30 p.m.   —   7:30 p.m.   7:30 p.m.   —   7:50 p.m.   7:50 p.m.   —   11:30
p.m.   PL
 
                                       
2H
  7:00 a.m.   —   11:30 a.m.   11:30 a.m   —   12:00 noon   12:00 noon   —  
3:30 p.m.    
 
  3:30 p.m.   —   8:00 p.m.   8:00 p.m.   —   8:20 p.m.   8:20 p.m.   —   11:30
p.m.   PL
 
                                       
2I
  7:00 a.m.   —   12:00 noon   12:00 noon   —   12:30 p.m.   12:30 p.m.   —  
3:30 p.m.    
 
  3:30 p.m.   —   8:30 p.m.   8:30 p.m.   —   8:50 p.m.   8:50 p.m.   —   11:30
p.m.   PL
 
                                       
2J
  7:30 a.m.   —   11:30 a.m.   11:30 a.m.   —   12:00 noon   12:00 noon   —  
4:00 p.m.    
 
  4:00 p.m.   —   8:00 p.m.   8:00 p.m.   —   8:20 p.m.   8:20 p.m.   —  
MIDNIGHT   PL
 
                                       
2K
  7:30 a.m.   —   12:00 noon   12:00 noon   —   12:30 p.m.   12:30 p.m.   —  
4:00 p.m.    
 
  4:00 p.m.   —   8:30 p.m.   8:30 p.m.   —   8:50 p.m.   8:50 p.m.   —  
MIDNIGHT   PL
 
                                       
2L
  7:30 a.m.   —   12:30 p.m.   12:30 p.m.   —   1:00 p.m.   1:00 p.m.   —   4:00
p.m.    
 
  4:00 p.m.   —   9:00 p.m.   9:00 p.m.   —   9:20 p.m.   9:20 p.m.   —  
MIDNIGHT   PL
 
                                       
2M
  8:00 a.m.   —   12:00 noon   12:00 noon   —   12:30 p.m.   12:30 p.m.   —  
4:30 p.m.    
 
  4:30 p.m.   —   8:30 p.m.   8:30 p.m.   —   8:50 p.m.   8:50 p.m.   —   0:30
a.m.   PL
 
                                       
2N
  8:00 a.m.   —   12:30 p.m.   12:30 p.m.   —   1:00 p.m.   1:00 p.m.   —   4:30
p.m.    
 
  4:30 p.m.   —   9:00 p.m.   9:00 p.m.   —   9:20 p.m.   9:20 p.m.   —   9:30
a.m.   PL
 
                                       
2O
  8:00 a.m.   —   1:00 p.m.   1:00 p.m.   —   1:30 p.m.   1:30 p.m.   —   4:30
p.m.    
 
  4:30 p.m.   —   9:30 p.m.   9:30 p.m.   —   9:50 p.m.   9:50 p.m.   —   0:30
a.m.   PL

- 45 -



--------------------------------------------------------------------------------



 



PL (Paid Lunch
D3 - Two Shift Operation with a Partial Crew on Night Shift

                                          SCHEDULE                              
          NO.   REGULAR TIME           LUNCH           REGULAR TIME            
3A
  6:00 a.m.   —   10:00 a.m.   10:00 a.m.   —   10:30 a.m.   10:30 a.m.   —  
2:30 p.m.    
 
  2:30 p.m.   —   6:30 p.m.   6:30 p.m.   —   6:50 p.m.   6:50 p.m.   —   10:30
p.m.   PL
 
  10:30 p.m.   —   2:30 a.m.   2:30 a.m.   —   2:50 a.m.   2:50 a.m.   —   6:30
a.m.   PL
 
                                       
3B
  6:00 a.m.   —   10:30 a.m.   10:30 a.m.   —   11:00 a.m.   11:00 a.m.   —  
2:30 p.m.    
 
  2:30 p.m.   —   7:00 p.m.   7:00 p.m.   —   7:20 p.m.   7:20 p.m.   —   10:30
p.m.   PL
 
  10:30 p.m.   —   3:00 a.m.   3:00 a.m.   —   3:20 a.m.   3:20 a.m.   —   6:30
a.m.   PL
 
                                       
3C
  6:00 a.m.   —   11:00 a.m.   11:00 a.m.   —   11:30 a.m.   11:30 a.m.   —  
2:30 p.m.    
 
  2:30 p.m.   —   7:30 p.m.   7:30 p.m.   —   7:50 p.m.   7:50 p.m.   —   10:30
p.m.   PL
 
  10:30 p.m.   —   3:30 a.m.   3:30 a.m.   —   3:50 a.m.   3:50 a.m.   —   6:30
a.m.   PL
 
                                       
3D
  6:30 a.m.   —   10:30 a.m.   10:30 a.m.   —   11:00 a.m.   11:00 a.m.   —  
3:00 p.m.    
 
  3:00 p.m.   —   7:00 p.m.   7:00 p.m.   —   7:20 p.m.   7:20 p.m.   —   11:00
p.m.   PL
 
  11:00 p.m.   —   3:00 a.m.   3:00 a.m.   —   3:20 a.m.   3:20 a.m.   —   7:00
a.m.   PL
 
                                       
3E
  6:30 a.m.   —   11:00 a.m.   11:00 a.m.   —   11:30 a.m.   11:30 a.m.   —  
3:00 p.m.    
 
  3:00 p.m.   —   7:30 p.m.   7:30 p.m.   —   7:50 p.m.   7:50 p.m.   —   11:00
p.m.   PL
 
  11:00 p.m.   —   3:30 a.m.   3:30 a.m.   —   3:50 a.m.   3:50 a.m.   —   7:00
a.m.   PL
 
                                       
3F
  6:30 a.m.   —   11:30 a.m.   11:30 a.m.   —   12:00 noon   12:00 noon   —  
3:00 p.m.    
 
  3:00 p.m.   —   8:00 p.m.   8:00 p.m.   —   8:20 p.m.   8:20 p.m.   —   11:00
p.m.   PL
 
  11:00 p.m.   —   4:00 a.m.   4:00 a.m.   —   4:20 a.m.   4:20 a.m.   —   7:00
a.m.   PL
 
                                       
3G
  7:00 a.m.   —   11:00 a.m.   11:00 a.m.   —   11:30 a.m.   11:30 a.m.   —  
3:30 p.m.    
 
  3:30 p.m.   —   7:30 p.m.   7:30 p.m.   —   7:50 p.m.   7:50 p.m.   —   11:30
p.m.   PL
 
  11:30 p.m.   —   3:30 a.m.   3:30 a.m.   —   3:50 a.m.   3:50 a.m.   —   7:30
a.m.   PL
 
                                       
3H
  7:00 a.m.   —   11:30 a.m.   11:30 a.m.   —   12:00 noon   12:00 noon   —  
3:30 p.m.    
 
  3:30 p.m.   —   8:00 p.m.   8:00 p.m.   —   8:20 p.m.   8:20 p.m.   —   11:30
p.m.   PL
 
  11:30 p.m.   —   4:00 a.m.   4:00 a.m.   —   4:20 a.m.   4:20 a.m.   —   7:30
a.m.   PL
 
                                       
3I
  7:00 a.m.   —   12:00 noon   12:00 noon   —   12:30 p.m.   12:30 p.m.   —  
3:30 p.m.    
 
  3:30 p.m.   —   8:30 p.m.   8:30 p.m.   —   8:50 p.m.   8:50 p.m.   —   11:30
p.m.   PL
 
  11:30 p.m.   —   4:30 a.m.   4:30 a.m.   —   4:50 p.m.   4:50 a.m.   —   7:30
a.m.   PL

- 46 -



--------------------------------------------------------------------------------



 



PL (Paid Lunch
D3 - Two Shift Operation with a Partial Crew on Night Shift

                                          SCHEDULE                              
          NO.   REGULAR TIME           LUNCH           REGULAR TIME            
3J
  7:30 a.m.   —   11:30 a.m.   11:30 a.m.   —   12:00 noon   12:00 noon   —  
4:00 p.m.    
 
  4:00 p.m.   —   8:00 p.m.   8:00 p.m.   —   8:20 p.m.   8:20 p.m.   —  
MIDNIGHT   PL
 
  MIDNIGHT   —   4:00 a.m.   4:00 a.m.   —   4:20 a.m.   4:20 a.m.   —   8:00
a.m.   PL
 
                                       
3K
  7:30 a.m.   —   12:00 noon   12:00 noon   —   12:30 p.m.   12:30 p.m.   —  
4:00 p.m.    
 
  4:00 p.m.   —   8:30 p.m.   8:30 p.m.   —   8:50 p.m.   8:50 p.m.   —  
MIDNIGHT   PL
 
  MIDNIGHT   —   4:30 a.m.   4:30 a.m.   —   4:50 a.m.   4:50 a.m.   —   8:00
a.m.   PL
 
                                       
3L
  7:30 a.m.   —   12:30 p.m.   12:30 p.m.   —   1:00 p.m.   1:00 p.m.   —   4:00
p.m.    
 
  4:00 p.m.   —   9:00 p.m.   9:00 p.m.   —   9:20 p.m.   9:20 p.m.   —  
MIDNIGHT   PL
 
  MIDNIGHT   —   5:00 a.m.   5:00 a.m.   —   5:20 a.m.   5:20 a.m.   —   8:00
a.m.   PL
 
                                       
3M
  8:00 a.m.   —   12:00 noon   12:00 noon   —   12:30 p.m.   12:30 p.m.   —  
4:30 p.m.    
 
  4:30 p.m.   —   8:30 p.m.   8:30 p.m.   —   8:50 p.m.   8:50 p.m.   —   0:30
a.m.   PL
 
  0:30 a.m.   —   4:30 a.m.   4:30 a.m.   —   4:50 a.m.   4:50 a.m.   —   8:30
a.m.   PL
 
                                       
3N
  8:00 a.m.   —   12:30 p.m.   12:30 p.m.   —   1:00 p.m.   1:00 p.m.   —   4:30
p.m.    
 
  4:30 p.m.   —   9:00 p.m.   9:00 p.m.   —   9:20 p.m.   9:20 p.m.   —   0:30
a.m.   PL
 
  0:30 a.m.   —   5:00 a.m.   5:00 a.m.   —   5:20 a.m.   5:20 a.m.   —   8:30
a.m.   PL
 
                                       
3O
  8:00 a.m.   —   1:00 p.m.   1:00 p.m.   —   1:30 p.m.   1:30 p.m.   —   4:30
p.m.    
 
  4:30 p.m.   —   9:30 p.m.   9:30 p.m.   —   9:50 p.m.   9:50 p.m.   —   0:30
a.m.   PL
 
  0:30 a.m.   —   5:30 a.m.   5:30 a.m.   —   5:50 a.m.   5:50 a.m.   —   8:30
a.m.   PL

- 47 -



--------------------------------------------------------------------------------



 



PL (Paid Lunch
D4 - Three Shift Operation

                                          SCHEDULE                              
          NO.   REGULAR TIME           LUNCH           REGULAR TIME            
4A
  6:00 a.m.   —   10:00 a.m.   10:00 a.m.   —   10:20 a.m.   10:20 a.m.   —  
200 p.m.   PL
 
  2:00 p.m.   —   6:00 p.m.   6:00 p.m.   —   6:20 p.m.   6:20 p.m.   —   10:00
p.m.   PL
 
  10:00 p.m.   —   2:00 a.m.   2:00 a.m.   —   2:20 a.m.   2:20 a.m.   —   6:00
a.m.   PL
 
                                       
4B
  6:00 a.m.   —   10:30 a.m.   10:30 a.m.   —   10:50 a.m.   10:50 a.m.   —  
200 p.m.   PL
 
  2:00 p.m.   —   6:30 p.m.   6:30 p.m.   —   6:50 p.m.   6:50 p.m.   —   10:00
p.m.   PL
 
  10:00 p.m.   —   2:30 a.m.   2:30 a.m.   —   2:50 a.m.   2:50 a.m.   —   6:00
a.m.   PL
 
                                       
4C
  6:00 a.m.   —   11:00 a.m.   11:00 a.m.   —   11:20 a.m.   11:20 a.m.   —  
200 p.m.   PL
 
  2:00 p.m.   —   7:00 p.m.   7:00 p.m.   —   7:20 p.m.   7:20 p.m.   —   10:00
p.m.   PL
 
  10:00 p.m.   —   3:00 a.m.   3:00 a.m.   —   3:20 a.m.   3:20 a.m.   —   6:00
a.m.   PL
 
                                       
4D
  6:30 a.m.   —   10:30 a.m.   10:30 a.m.   —   10:50 a.m.   10:50 a.m.   —  
2:30 p.m.   PL
 
  2:30 p.m.   —   6:30 p.m.   6:30 p.m.   —   6:50 p.m.   6:50 p.m.   —   10:30
p.m.   PL
 
  10:30 p.m.   —   2:30 a.m.   2:30 a.m.   —   2:50 a.m.   2:50 a.m.   —   6:30
a.m.   PL

- 48 -



--------------------------------------------------------------------------------



 



APPENDIX (E)
INSURANCE BENEFIT PROGRAM
Eligibility
Coverage of all benefits, with the exception of, weekly indemnity and
restorative dental coverage, will commence the first of the month following the
date of employment. Weekly Indemnity and restorative dental coverage will
commence after your probationary period which is 90 calendar days.
For employees who are recalled, after lay-off, all benefits shall commence on
the first day of the month following return to work.
All benefits under this program shall cease on the date of termination for an
employee who is terminated for cause (subject to the grievance procedure). The
exception to this shall be benefits which have been pre-approved and are
ongoing.
Dependents
Dependents are defined as:

–   A person to whom the employee is legally married, or who has lived with the
employee, as their domestic partner, for a minimum of 12 months and who has been
publicly represented as the employee’s spouse throughout the period. If the
employee removes the coverage for their current spouse on the plan, a future
spouse may be added effective:

  •   The date of marriage     •   12 consecutive months after the removal of
the previous spouse from the plan, provide that the employee has lived with the
current partner for 12 consecutive months     •   Coverage is provided for only
one spouse at a time

–   unmarried children under 21 years of age who are dependent on the employee
for support. This includes natural or legally adopted children who may or may
not be living in the employee’s household. Also covered are step children or any
children related to the employee by blood or marriage provided they live in the
employee’s household and the employee is financially and legally responsible for
them.   –   a mentally retarded or physically handicapped child over the age of
21 and who had the condition and was insured as the employee’s dependent
immediately before the age of 21.   –   unmarried children over 21 years of age
and in fulltime attendance at a school or university and who are dependent upon
the employee for support.   –   The employer agrees that it will notify the
Union of changes to the benefit carrier and

- 49 -



--------------------------------------------------------------------------------



 



    benefits will not be reduced without mutual agreement with the Union.

Upon request, the employer agrees to provide the Union with copies of the
Benefit level within the Master Benefit Plans.
Cost of the Plan
The Company pays the entire cost of the group benefits described in this
agreement.
Claims
All claims must be submitted through your administrator. Do not send them
directly to the insurance company as this will only delay your payment. It is
the employee’s responsibility to supply any information necessary to
substantiate a claim.
Unless otherwise specified the company will reimburse the cost for required
medical forms, under the insurance benefit program, to a maximum of $50 per
form.
Life Insurance
Your group life policy provides coverage for yourself and your dependents.

                 
Employee coverage
          $ 50,000  
Dependent’s Insurance
  –   Spouse   $ 10,000  
 
  –   each child   $ 5,000  

    Coverage – 24 hour basis, on and off the job, valid anywhere in the world,
subject to policy exclusions.

Beneficiary
In the event of a death from any cause while the insurance is in force, the
amount of life insurance is payable to your estate, or to the person you have
named as beneficiary. You may change the beneficiary by applying to the
Administrator, subject to any legal requirements affecting such right.
Disability
If you become unable to engage in any gainful employment due to sickness or
injury, your life insurance will continue during the time you are disabled.
Proof of your total disability will be required from time to time.
Conversion
At termination of employment you may convert your life insurance regardless of
health, to an individual policy at rates dictated by the insurance company
depending on your age at time of application. You have 31 days following
termination to elect this option, otherwise the option is

- 50 -



--------------------------------------------------------------------------------



 



invalid. It should be emphasized that you are not offered any special rate,
therefore, for your own protection, you should check the rates of other
insurance companies.
ACCIDENTAL DEATH AND DISMEMBERMENT INSURANCE
If one of the following losses should occur within one year following an
accident, payment will be made as follows:
FOR DEATH

             
—
  The principal sum which is   $ 50,000  

FOR DISMEMBERMENT
The amount of Principal Sum for any Employee covered under this provision shall
be in accordance with the Schedule of Benefits of the Employer for the Basic
Group Life Policy with the current Life carrier:

1.   An amount equal to 200% of the Amount of the Principal Sum for:

  (a)   paraplegia (total paralysis of both lower limbs), or     (b)  
hemiplegia (total paralysis of one side of the body), or     (c)   quadriplegia
(total paralysis of all four limbs), or     (d)   loss of use of both arms, or  
  (e)   loss of use of both legs, or     (f)   loss of use of one arm and one
leg on the same side of the body.

2.   An amount equal to 100% of the Amount of the Principal Sum for:

  (a)   loss of both arms or both legs, or     (b)   loss of both hands or both
feet, or     (c)   loss of sight of both eyes, or     (d)   loss of one hand and
one foot, or     (e)   loss of use of both hands, or     (f)   loss of use of
both feet, or     (g)   loss of use of one hand or arm and one leg, or     (h)  
loss of sight of one eye and one hand or one foot, or     (i)   loss of speech
and hearing in both ears.

3.   An amount equal to 75% of the Amount of the Principal Sum for:

  (a)   loss of one arm, or     (b)   loss of use of one arm, or

- 51 -



--------------------------------------------------------------------------------



 



  (c)   loss of one leg, or     (d)   loss of use of one leg.

4.   An amount equal to 66 2/3% of the Amount of the Principal Sum for:

  (a)   loss of one hand, or     (b)   loss of one foot, or     (c)   loss of
speech, or     (d)   loss of hearing in both ears, or     (e)   loss of sight of
one eye, or     (f)   loss of use of one hand, or     (g)   loss of use of one
foot.

5.   An amount equal to 33 1/3% of the Amount of the Principal Sum for:

  (a)   loss of the thumb and index finger of the same hand, or     (b)   loss
of four fingers of one hand, or     (c)   loss of hearing in one ear.

6.   An amount equal to 25% of the Amount of the Principal Sum for the loss of
all toes of one foot.

Of the losses not covered by this plan, the more important ones are:

–   suicide or self destruction or any attempt thereat   –   war, hostilities or
riots   –   travel or flight in any aircraft other than as a conventional
passenger.

If a claim is established for total disability, the insurance will be continued
for the duration of total disability but not beyond your 65th birthday.
Written notice of your claim must be received within 30 days and written proof
of loss must be received within 90 days after the loss.
The beneficiary named under your life insurance policy will be the same on this
policy, unless stated otherwise.
DISABILITY INCOME PLAN
To qualify for this benefit you must be considered totally disabled. For the
purpose of determining total disability, the following criteria shall be
followed:
During the period of Weekly Indemnity coverage, an individual is considered
totally disabled if you are prevented from doing your own job by reason of
illness or injury.

- 52 -



--------------------------------------------------------------------------------



 



During the first two years of Long Term Disability coverage, an individual will
be considered totally disabled if you are prevented from engaging in your own
job by reason of illness or injury.
Beyond the first two years of Long Term Disability coverage you will be
considered totally disabled if you are prevented by illness or injury from
engaging in any gainful occupation for which you are, or may reasonable become,
suited by education, training or experience.
You must be under the care of a duly qualified physician or surgeon licensed to
practice medicine. Proof of disability will be required from time to time. Forms
will be issued to you for completion by yourself and the attending physician.
On termination of employment, disability coverage will cease as of that date.
Weekly Indemnity Benefits
Benefits will be provided for a maximum 52 week period in conjunction with
Employment Canada. The first 26 weeks of disablement is covered by the plan, a
maximum of 15 weeks is covered by Employment Canada (at UIC rates) and the
subsequent 11 weeks are covered by the plan. Benefits will be paid by the plan
from the first day of an accident or hospitalization and from the fourth day of
illness, as per schedule below:
Effective January 1, 2004           $600 per week

  (a)   Hospitalization shall be meant to include overnight admittance to a
recognized hospital, as well as “Day Surgery”, performed in a recognized medical
facility, that medically prevents the eligible employee from performing their
work duties.

Long Term Disability
Long term disability benefits will commence after weekly indemnity benefits
expire. Your long term disability benefit is payable until age 65 or until you
return to active employment in the company, terminate employment or die. The
long term disability benefits are as follows:
Effective January 1, 2004           $1,100 per month
If you return to active full-time employment after receiving LTD benefits and
again become disabled due to the same disability within 6 months, LTD benefits
will begin immediately without any waiting period. If a subsequent disability
arises from causes entirely unrelated to a previous disability and you have been
back to work on a full-time basis for at least one month, a new waiting period
will be established.

- 53 -



--------------------------------------------------------------------------------



 



As with most benefits, Long Term Disability increases are not retroactive and
the benefit that an employee is eligible for is the benefit level that was in
place at the time of the original disability.
Benefits will not be payable for disability caused by pregnancy, intentional
self-inflicted injuries, by war, riot or civil commotion, or by sickness or
injury resulting from employment for wage or profit other than by Prudential
Steel Ltd.
To assure prompt payment:

–   obtain forms from the administrator of the plan one month before the end of
your waiting period.   –   complete your portion of the forms.   –   have your
physician complete forms where applicable.   –   submit required forms promptly
to the administrator of the plan, under no circumstances later than 90 days
after the end of your waiting period.

ALBERTA HEALTH CARE
Basic health benefits are provided through Alberta Health Care. This plan covers
standard hospital accommodations and doctors charges up to the approved fee
schedule for office, home and hospital visits. This plan also covers hospital
services such as operating room, laboratory examinations, drugs administered in
hospital, diagnostic and therapeutic treatments, X-rays and the services of some
paramedical practitioners such as chiropractors, naturopaths, etc.
Your Alberta Health Care number is required at time of employment in order to
place you on our group account. If you are new in the province, or an employee
previously registered as a dependent on your parents registration, a
registration form will have to be completed.
Hospital expenses incurred outside of Canada will have to be paid directly by
you. Your receipts will then be submitted to Alberta Health care for payment,
and any unpaid amount can be submitted to the insurance carrier for
reimbursement.
The legislation creating medicare prohibits insuring excess physicians’ fees,
commonly known as extra billing and hospital user fees. Consequently, our
supplementary plans cannot insure these charges.
Income tax regulations require that the Company report, as part of your income
each year, the premiums paid on your behalf for Alberta Health Care.
Should the Alberta Provincial Government make a substantial change to the
Alberta Health Care System during the term of this agreement (minus one day)
then the Company and the Union will meet to discuss the impact on Prudential
Steel Ltd. employees.
MAJOR MEDICAL

- 54 -



--------------------------------------------------------------------------------



 



Your major medical plan will pay reasonable charges for the following if
medically necessary:

–   by a licensed hospital, limited to semi-private accommodations including
out-patient charges, in Canada, and for a temporary period outside Canada in the
case of a resident of Canada who requires hospitalization due to an emergency
while travelling or on vacation or because treatment is not available in Canada.
In all cases, charges by a chronic or convalescent hospital for a covered person
65 years of age or over, shall be excluded.   –   for services rendered outside
the province of residence of the covered person, and excludes such services
rendered outside Canada except when such services are required due to an
emergency while travelling or on vacation or when treatment is not available in
Canada, by a physician, legally licensed to practice medicine, in excess of the
charges allowed under the health insurance plan of the province of residence of
the covered person. The maximum amount payable by the company for such services
shall not exceed the amount specified in the fee schedule of the province of
residence of the covered person, except in the case of an emergency while the
covered person is travelling or on vacation or when treatment is not available
in Canada when the amount payable shall be unlimited.   –   for 90% of drugs and
medicines which require the written prescription of a physician or dentist for
purchase, excluding the following:

  (a)   food and dietary supplements     (b)   cosmetic or hygienic products    
(c)   experimental drugs and medicines     (d)   drugs and medicines not
considered by the Canadian Medical Association to be therapeutically useful

–   for services of a chiropractor, osteopath, naturopath, podiatrist,
physiotherapist, speech therapist and masseur but not to exceed $15.00 per
visit, subject to a maximum of 20 visits for each type of such practitioner per
calendar year for each covered person and for services of a psychologist not to
exceed $1,000.00 for each covered person per calendar year.

Charges for services by any of the above practitioners who are members of the
College of Physicians and Surgeons are paid by the provincial health insurance
plan.

  –   for X-rays by a chiropractor not to exceed $45.00 for each covered person
per calendar year.     –   for surgery performed by a podiatrist not to exceed
$200.00 for each covered person per calendar year.

–   for visual motor therapy by an optometrist not to exceed $10.00 per
half-hour.   –   for services of a dentist for the excision of cysts and tumours
and for treatment due to accidental injury to natural teeth from an external
blow, excluding biting accidents, provided treatment is received within
12 months of the accident.

- 55 -



--------------------------------------------------------------------------------



 



–   for ambulance service to the nearest hospital where treatment is available.
  –   for private duty nursing service in the home of the covered person, and in
hospital outside Canada if the covered person is a resident of Canada, by a
registered graduate nurse not ordinarily resident in the home and not related to
the covered person, provided such service can be performed only by a registered
graduate nurse and not by a person of lesser qualifications, and was certified
as medically necessary by the attending physician. For any in-home private duty
nursing services only 75% of the charges incurred shall be included as a covered
expense and the total amount payable for such charges shall not exceed $5,000.00
for each covered person per calendar year.   –   for an artificial eye, arm,
hand, leg, foot, breast or orthopaedic braces, including repairs and adjustments
or replacement if repair is not possible, or to accommodate a growing child.   –
  for stump socks, limited to six pair a year, for each covered person.   –  
for glasses or contact lenses following a cataract operation limited to $100.00
for each eye once only.   –   for oxygen and its administration.   –   for
rental of a standard wheelchair, crutches, hospital bed or iron lung recommended
and approved by a physician legally licensed to practise medicine.

  –   for the following items if recommended and approved by a physician legally
licensed to practice medicine; elastic stockings, limited to two pair per
calendar year for each covered person, traction appliance, spinal and abdominal
medical supports, varco traction kits, belts and similar appliances, neck
braces, cervical collars, ileostomy or colostomy kits.

–   for orthopaedic shoes custom built, the charge reduced by the cost of
ordinary shoes, and orthopaedic modifications to shoes are recommended and
approved by a physician legally licensed to practise medicine or by a
podiatrist.   –   hearing aids (no maximum coverage within reason, but not
including experimental hearing aids) once every three (3) years.   –   for
medically required varicose vein treatment.

     Limitations & Exclusions — No payment shall be made for:

–   any covered expenses incurred by a dependent during a period of hospital
confinement which began before the date such dependent became insured hereunder.
This limitation shall not apply to a child who became insured as a dependent at
birth.

- 56 -



--------------------------------------------------------------------------------



 



–   medical or other expenses in connection with periodic health check-ups or
examinations, travel for health, dental or services other than those covered
under this plan, or cosmetic surgery.   –   any injury or sickness for which a
covered person is entitled to indemnity or compensation under any Workers’
Compensation Act or comparable legislative or insurance provision.   –   any
expenses for which a covered person is not required to pay, or for any expense
to which the employee is entitled to reimbursement under any non-contractual
arrangement, or under the health insurance plan of the province in which the
covered person resides, whether or not such covered person is insured
thereunder.   –   any charges which are not permitted to be insured.   –   any
injury or disease which resulted from an act of war or hostilities of any kind.
  –   any deterrent or similar fee charged by a hospital other than a chronic
care co-payment fee for a covered person under 65 years of age.

Claims
Written notice and satisfactory proof of the incurring of an expense for which
benefits are claimed hereunder must be received by the Administrator not later
than 90 days following the end of the calendar year in which the expense was
incurred.
DENTAL
AS THE FINAL DETERMINATION OF DENTAL WORK REQUIRED AND COVERED IS THE
DETERMINATION OF THE INSURANCE CARRIER, IT IS RECOMMENDED THAT PRE-DETERMINATION
BE COMPLETED ON ANY DENTAL WORK IN EXCESS OF $300.
The Health Guard Dental Benefits pays up to:

–   100% of the reasonable charges for basic dental services, and 50% of the
reasonable charges for orthodontic and restoration services; as provided by your
dentist or licensed dental technician.   –   Dental coverage shall follow the
current CLHIA guidelines during the term of this Agreement.

Covered expenses include:
BASIC 100%

–   routine examinations (not more than one examination every six months)   –  
x-rays   –   fillings other than inlays and crowns

- 57 -



--------------------------------------------------------------------------------



 



–   extractions   –   oral surgery which includes procedures such as excision of
cysts and tumours   –   cleaning and scaling   –   fluoride treatments   –  
periodontal care (treatment of gums) excluding periodontal prothesis
(splinting) and orthodontic treatment (repositioning)   –   endodontics, e.g.
root canal therapy   –   space maintainers and regainers for missing primary
teeth   –   rebasing and relining of dentures

ORTHODONTIC 50%

–   orthodontic treatment (repositioning) and appliances up to a maximum of
$3,500 per covered person per lifetime.

RESTORATIVE 50%

–   inlays and onlays   –   crowns and bridges, limited to once in every five
years   –   pontics (false tooth)   –   dentures (not duplicate set), limited to
one set every five years   –   bridge and denture repair   –   limited to a
maximum of $5,000 per covered person per year

Payment shall not exceed a portion of the amount shown in the fee schedule of
the dental association of your province of residence when treatment was
provided.
Limitations and Exclusions — No payment shall be made for:

–   expenses payable under any other provision of this policy.   –   expenses
incurred for cosmetic purposes except covered dental expenses for treatment
required for correction of damage caused by accidental injury.   –   expenses
for services received because of dental injury for which a covered person is
entitled to indemnity or compensation under any Workers’ Compensation Act or
comparable legislative or insurance provision.   –   expenses for services
received for which a covered person is not required to pay, including any
expenses reimbursed, assumed or allowed under any non-contractual plan, scheme
or arrangement.   –   expenses in respect of any dental injury which has
resulted from an act of war or hostilities of any kind.

- 58 -



--------------------------------------------------------------------------------



 



–   expenses for services for which coverage is provided for the covered person
under any other insurance plan or policy, to the extent of such coverage.

- 59 -



--------------------------------------------------------------------------------



 



Claims
Dental claim forms for each family member must be completed by the dentist and
you. The form should then be submitted to the administrator of the plan.
Written notice of any expense incurred on account of which benefits are payable
hereunder must be given to the Company within 30 days from the date such expense
was incurred. Written proof satisfactory to the Company of any expense on
account of which benefits are claimed must be furnished to the Company within
90 days from the date such expense was incurred.
Vision Care

(a)   Safety

One pair of safety prescription glasses per year will be supplied to those who
require them for their work.
This plan covers approved safety frames, lenses and dispensing fees to a maximum
of $150.00 for single vision and $250.00 for bifocal lenses. The supplier of the
safety glasses shall be appointed by the Company.

(b)   Family

One pair of prescription glasses or contact lens per family member once every
two years to a maximum of $250 per family member every two years.
This maximum of $250 per family member may be used to offset the cost of laser
surgery, however, this maximum shall apply to each individual occurrence of
laser surgery and shall not be cumulative.
The administrator will supply you with the necessary forms, prices, choice of
frames, and instructions, if required, on purchasing the glasses.
Eye Examination
Eye examinations not covered by Alberta Health Care will be covered to a maximum
of $55.00 per examination and shall be limited to one examination per covered
person per year.

- 60 -



--------------------------------------------------------------------------------



 



APPENDIX (F)
TRADESMEN’S TOOLS

(a)   Employee-owned hand tools which are broken in the performance of work for
the Company shall be replaced by the Company upon presentation of the broken
tool to the Maintenance Foreman or the Electrical Foreman, as applicable, by the
employee within the next working day following date of breakage, if, in the
opinion of the Maintenance Foreman or the Electrical Foreman, as the case may
be, the tool was required for performance of work for the Company and the work
was performed in a careful and workmanlike manner including the use of the
proper tool for the job.

(b)   In addition to (a) above, a cash tool allowance as set out below, will be
paid on completion of one (1) year of service and will be paid on the pay day
immediately following May 31 of each year. For employees working less than a
full year amounts will be pro-rated as at May 31.

         
1.
  Machinists   $100.00
2.
  Millwrights   $100.00
3.
  Electricians   $  50.00
4.
  Maintenance Welder   $  50.00
5.
  Fab. Welder   $  50.00
6.
  H.D. Mechanic   $100.00

(c) Each tradesman must supply his own hand tools as per each department’s
listed requirement.
APPENDIX (G)
PROTECTIVE CLOTHING
The Company will supply the following protective clothing under conditions as
shown:

1.   For employees whose regular job is on the inside and who are requested to
work outside during their regular shift, without having been notified of such
before leaving for work when outside temperatures are +30 F or lower.

The Company will provide:

- 61 -



--------------------------------------------------------------------------------



 



  (a)   A winter lining for the safety helmet.     (b)   A pair of working
gloves.     (c)   A heavy duty parka.     (d)   A heavy duty pair of pants.    
(e)   A pair of winter boots.

This clothing must be turned in as soon as the employee is no longer needed
outside.

2.   For employees whose regular job is on the inside and who are requested to
work outside during their regular shift, without having been notified of such
before leaving for work when it is raining.

The Company will provide:

  (a)   A waterproof coat or suit.     (b)   A pair of overshoes.

This clothing must be turned in as soon as it stops raining or whenever the
employee is no longer needed outside.

3.   For regular outside employees who are required to work outside while it is
raining.

The Company will provide:

  (a)   A waterproof coat or suit.

This clothing must be turned in as soon as it stops raining. None of the
aforementioned clothing can be taken outside the Company premises.
APPENDIX (H)
LOCKERS
Full size lockers will be provided for all employees.

- 62 -



--------------------------------------------------------------------------------



 



APPENDIX (i)
PENSION PLAN
U.S.W.A., L.U. 7226 and Prudential Steel Ltd.
The Company to amend the Pension Plan effective January 1, 2001 to incorporate
the following features which shall be made part of the renewed Collective
Agreement.

1.   Eligibility

All employees who are covered by the Collective Agreement have completed one (1)
year of service to become members with service credited from date of hiring

2.   Funding

Non-contributory; Company to bear entire cost.

3.   Normal (Unreduced Pension Benefits)

Employees will be eligible for an unreduced basic pension at age 65 or after 30
years of service.
In addition to the basic pension described above, active employees with at least
30 years of service will be eligible for a pension supplement payable until the
retiree’s 65th birthday.

4.   Monthly Pensions Payable

Effective January 1, 2004 the basic pension will be equal to $51.50 per month
times years of service with a maximum credit of 35 years of service.
Effective January 1, 2005 the basic pension will be equal to $53.00 per month
times years of service with a maximum credit of 35 years of service.
Effective January 1, 2006 the basic pension will be equal to $54.50 per month
times years of service with a maximum credit of 35 years of service.

- 63 -



--------------------------------------------------------------------------------



 



Effective January 1, 2007 the basic pension will be equal to $58.00 per month
times years of service with a maximum credit of 35 years of service.
Effective January 1, 2004 there shall be a basic pension benefit equal to $58.00
per month times years of service, with a maximum of 35 years of service, for
those employees who retire between January 1, 2004 and December 31, 2006.
Effective January 1, 2004, the Pension supplement will be equal to $20 per month
times years of service with a maximum credit of 30 years of service.
Effective January 1, 2007, the Pension supplement will be equal to $30 per month
times years of service with a maximum credit of 30 years of service.
Effective January 1, 2004, the Pension supplement will be equal to $30 per month
times years of service, with a maximum credit of 30 years of service for those
employees who retire between January 1, 2004 and December 31, 2006.

5.   Reduced Early Retirement Pension

  (a)   Basic Pension

At the employee’s sole discretion, after age 55, and with 10 or more years of
service, but less than 30 years of service, the employee may retire with a basic
pension reduced by 1/2 of 1% for each month that the retirement date precedes
his 65th birthday.

  (b)   Supplemental Pension

At the employee’s sole discretion, after age 55, and with 10 or more years of
service, but less than 30 years of service, the employee may retire with a
supplemental pension reduced by 1/2 of 1% for each month that the retirement
date precedes his 65th birthday.

6.   Vesting

  –   Employees shall be fully vested in accrued basic pension benefits as
required under the Alberta Pension Legislation. Employees terminating with
vested basic pension rights are entitled to a deferred vested pension payable at
age 65.

- 64 -



--------------------------------------------------------------------------------



 



  S   Current vesting is 5 years of continuous service for full vesting and 2
years of service for vesting of credited service received after January 1, 2000.

7.   Survivor Pension

The surviving spouse of an employee who dies after becoming eligible for any
form of basic pension benefit under this Plan (whether he is retired or still
employed by the employer), shall receive a monthly pension for life equal to 60%
of the basic pension, which the deceased spouse was receiving, or would have
been entitled to receive, assuming the date of his death had been his normal
retirement date for the purpose of this Plan.

8.   Credited Service

There will be two types of credited service for the purpose of calculating
benefits under the Plan:

  (a)   Past Services:

  S   All service with the Company up to the effective date of this Plan.     S
  Past service credit shall include service for periods of time that an employee
was on Official Lay-Off status for years prior to January 1, 1990. This pension
“Buy-Back” shall include only those employees who have a current seniority start
date of December 31, 1989 or earlier.

  (b)   Current Service:

Service after the effective date of this Plan to be calculated in years and
tenths of years, as follows:

  –   Any year in which an employee receives 1,700 credited hours or more shall
constitute one year of credited service.     –   Where an employee has fewer
than 1,700 credited hours to his credit during a year he shall be credited with
1/10 year of service for each 170 credited hours.

Credited hours shall be meant to include:

- 65 -



--------------------------------------------------------------------------------



 



  1.   Hours for which wages are received from the Company including vacation
hours and statutory holidays.     2.   Hours the employee would normally have
received while receiving weekly indemnity benefits of the Workers’ Compensation
Board, or the Company’s Insurance Welfare Program, while in the employ of the
Company.     3.   Hours the employee would normally have received while on
temporary Union business (not Union Employment).

9.   Pension Committee

The Union shall appoint a Pension Committee. It is agreed that the Union Pension
Committee shall be supplied with:

  –   Pension Plan statistics;     –   Periodic financial and actuarial reports
on the Plan;     –   Verification of service credits.

The Pension Agreement will provide for final settlement by an arbitrator, if
necessary, if disputes arise within the Pension Plan.

10.   The Company shall contribute to a Union administered post retirement
benefit fund.

- 66 -



--------------------------------------------------------------------------------



 



     
APPENDIX (J)
LINES OF PROGRESSION
PRODUCTION AND SLITTER
  X DESIGNATES 30 DAYS
2X DESIGNATES 60 DAYS
3X DESIGNATES 90 DAYS

(FLOW CHART) [c05046c0504601.gif]

- 67 -



--------------------------------------------------------------------------------



 



     
APPENDIX (J)
LINES OF PROGRESSION
QUALITY CONTROL
  X DESIGNATES 30 DAYS
2X DESIGNATES 60 DAYS
3X DESIGNATES 90 DAYS

(FLOW CHART) [c05046c0504602.gif]

- 68 -



--------------------------------------------------------------------------------



 



     
APPENDIX (J)
LINES OF PROGRESSION
YARD
  X DESIGNATES 30 DAYS
2X DESIGNATES 60 DAYS
3X DESIGNATES 90 DAYS

(FLOW CHART) [c05046c0504603.gif]

- 69 -



--------------------------------------------------------------------------------



 



     
APPENDIX (J)
LINES OF PROGRESSION
OIL COUNTRY GOODS
  X DESIGNATES 30 DAYS
2X DESIGNATES 60 DAYS
3X DESIGNATES 90 DAYS

(FLOW CHART) [c05046c0504604.gif]

- 70 -



--------------------------------------------------------------------------------



 



LETTER OF UNDERSTANDING
between
PRUDENTIAL STEEL LTD. (CALGARY)
and
UNITED STEELWORKERS OF AMERICA
LOCAL 7226
With regard to Article 5 — Union Security:

5.02   Institution of initiation fees at $10.00.       This document is to
insure the smooth operation in the implementation of initiation fees in the
amount of $10.00.       Commencing the month following the month of hire, the
Company will deduct an initiation fee from the new employee in the amount of
$10.00.       This deduction shall take place at the end of the first full pay
period in the month following the month of hire.       Such amounts deducted
shall be sent to the Union with a separate accounting in the same fashion as the
regular union dues deductions.

Signed this                      day of                     , 2004.

             
PRUDENTIAL STEEL LTD
      UNITED STEELWORKERS OF AMERICA    
 
      Local 7226    
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

- 71 -



--------------------------------------------------------------------------------



 



LETTER OF UNDERSTANDING
between
PRUDENTIAL STEEL LTD.
and
UNITED STEELWORKERS OF AMERICA
Local 7226
1. Re: Pay for Lost Time for Union Business
The Company agrees to pay all lost time for union business, and bill Local 7226
for such time as not covered by Article 11.07, on a monthly basis.
IN WITNESS WHEREOF the Parties hereto have executed this Letter Of Understanding
on this                      day of                                         ,
2004.

             
PRUDENTIAL STEEL LTD.
      UNITED STEELWORKERS OF AMERICA    
 
      (on behalf of Local Union 7226)    
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

- 72 -



--------------------------------------------------------------------------------



 



LETTER OF UNDERSTANDING
between
PRUDENTIAL STEEL LTD.
and
UNITED STEELWORKERS OF AMERICA,
Local 7226
Effective January 1, 1991, the Company agrees to pay two and one-half (2-1/2)
cents per hour for each and every hour actually worked by an employee in the
Bargaining Unit to the United Steelworkers of America Local 7226 Education Fund.
Such contributions shall be made solely by the Company and the Company shall not
deduct such contributions or any portion thereof from an employee’s wages. Such
contributions are in excess of the wage rate set out in the Collective
Agreement, and do not constitute a payment of wages, or any portion of a payment
of wages. Upon the wages of an employee becoming due the said contributions of
two and one-half (2-1/2) cents per hour shall be calculated by the Company, and
set aside for the Trustees of the said Fund and the gross contributions of the
Company for all hours worked by all employees in the Bargaining Unit in a month
shall be forwarded by the Company to the said fund at #150, 2880 Glenmore Trail,
S.E., CALGARY, Alberta T2C 2E7, no later than the fifteenth (15th) of the month
following.
It is understood that the contributions above are for the benefit of members of
the Union as recognized by the Trustees of the said Fund, and that the Fund
shall be administered solely by the Trustees of the said Fund, and that the
Trustees are empowered to make from time to time reasonable rules in this
respect.
In witness whereof the parties hereto have executed this Agreement this day of
                    , 2004.

             
For the Company
      For the Union    
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

- 73 -



--------------------------------------------------------------------------------



 



LETTER OF UNDERSTANDING
between
PRUDENTIAL STEEL LTD.
and
UNITED STEELWORKERS OF AMERICA,
Local 7226
It is understood and agreed that the officially elected President of Local 7226,
while employed by Prudential Steel Ltd. and while serving in the capacity of
President of Local 7226, shall be put on straight day shift in the job he
normally holds as an extra employee. In addition, he shall remain accessible at
all times to the members of Local Union 7226.
Pay shall be for all hours worked, or as otherwise provided for under the
Collective Agreement.
In witness whereof of the parties hereto have executed this Agreement this
                     day of                                         , 2004.

             
For the Company
      For the Union    
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

- 74 -



--------------------------------------------------------------------------------



 



LETTER OF UNDERSTANDING
between
PRUDENTIAL STEEL LTD.,
and
UNITED STEELWORKERS OF AMERICA
Local 7226
The Company agrees to the Union request to deduct one (1) cent per hour worked
from employee’s pay and remit such deduction to the United Steelworkers of
America Humanities Fund as advised by the Union.
In witness whereof the parties have executed this Letter of Understanding on
this                      day of                     , 2004.

             
PRUDENTIAL STEEL LTD.
      UNITED STEELWORKERS OF AMERICA    
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

- 75 -



--------------------------------------------------------------------------------



 



LETTER OF UNDERSTANDING
between
PRUDENTIAL STEEL LTD.
and
UNITED STEELWORKERS OF AMERICA
Local 7226
The Company agrees with the Union’s request to establish a payroll deduction
plan for workers who want to contribute to the Steelworkers Savings Plan.
Details of such plan shall be as mutually agreed between the Company and the
Union.
In witness whereof the parties hereto have executed this Agreement this
                     day of                                         , 2004.

             
PRUDENTIAL STEEL LTD.
      UNITED STEELWORKERS OF AMERICA    
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

- 76 -



--------------------------------------------------------------------------------



 



LETTER OF UNDERSTANDING
between
PRUDENTIAL STEEL LTD.
and
UNITED STEELWORKERS OF AMERICA
Local 7226
The Company agrees to a severance adjustment allowance for employees covered by
this Collective Agreement and such allowance shall be as follows:
The Severance Adjustment Allowance shall be equal in total to two (2) weeks’ pay
times years of seniority to a maximum of fifty-two (52) weeks, payable in
monthly instalments, to be no greater than $400 per month, until the terminated
person’s individual amount is exhausted.
Alternatively, an employee affected by a plant closure may elect to receive a
lump sum payment equal to 80 hours pay times year of service.
To be eligible, the person must have been actively employed by the Company for
five years credited pension service and hold status on the Plant Seniority List.
To receive a benefit, the person must have been on layoff for two (2) continuous
years or have been permanently laid off as a result of a plant shutdown.
The person must apply in writing and expressly give up all recall rights.
The Company and the Union agree that for the term of this Collective Agreement
the Company will establish a Book Account of Ten (10) Cents per hour worked by
all employees covered by the Agreement. The Account will be administered by the
Company and the Union will be provided with quarterly statements.
Should the account ever fail to have sufficient funds to meet the monthly
payments, the Company shall advance the necessary amount to cover that month’s
expense and recoup such advance from future accruals.
Any employee accepting participation in the Severance Adjustment Allowance shall
waive all rights past, present and future against the Company as a result of his
employment and or severance from the Company.

- 77 -



--------------------------------------------------------------------------------



 



In witness whereof the parties hereto have executed this Letter of Understanding
this                      of                     , 2004.

             
PRUDENTIAL STEEL LTD.
      UNITED STEELWORKERS OF AMERICA    
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

- 78 -



--------------------------------------------------------------------------------



 



LETTER OF UNDERSTANDING
between
PRUDENTIAL STEEL LTD.
AND
UNITED STEELWORKERS OF AMERICA
LOCAL UNION 7226
It is understood and agreed that the Group Leader positions will be filled by
hourly employees at the following levels of activity in each department.

            Job Classification   Level of Activity Required to Fill Vacancy
Mill Line Group Leader
  1 per shift per mill
 
   
Inspection Group Leader
  1 per line per shift per mill
 
   
Threading Line Group Leader
  1 per shift of threading
 
   
Laboratory Group Leader
  1 when Mill I and/or Mill II is on one shift:
 
  2 when Mill I and Mill II are on 2 or more shifts
 
   
Yard Group Leader
  1 when there are 10 or more employees on a shift
 
   
Senior H.D. Mechanic Group Leader
  1 when 9 H.D. Mechanics are employed
 
   
Heavy Duty Mechanic Group Leader
  1 when 5 H.D. Mechanics are employed
 
   
Machinist Group Leader
  1 when 9 Machinists are employed
 
   
Fabrication Group Leader
  1 when 8 Fabrication employees are employed
 
   
Electrical Group Leader
  1 when 8 Electricians are employed

- 79 -



--------------------------------------------------------------------------------



 



Signed this                                         day of
                                        , 2004.

             
PRUDENTIAL STEEL LTD.
      UNITED STEELWORKERS OF AMERICA    
 
           
 
     
 
   
 
           
 
     
 
   

- 80 -



--------------------------------------------------------------------------------



 



LETTER OF UNDERSTANDING
between
PRUDENTIAL STEEL LTD.
AND
UNITED STEELWORKERS OF AMERICA
Local 7226
Procedure for crew movements between the upsetter and threading lines to replace
procedure dated October 18, 1979.
Movement of upsetter crew to threading line on a temporary basis:

              Upsetter line   Job class   Threading line   Job class
Group Leader
  @ 14 goes to   Group Leader   @ 14
Upsetter Operator
  @ 12 goes to   Threading Machine Op.   @ 12
          ”
  @ 12 goes to   Thread End Insp.   @ 12
          ”
  @ 12 goes to   Bucker Operator   @ 12
          ”
  @ 12 goes to   Scale Operator   @ 8
Fin Grinder
  @ 7 goes to   Drift Operator   @ 7
          ”
  @ 7 goes to   Material Handler   @ 7

Movement of threading crew to upsetting line on a temporary basis:

              Threading line   Job class   Upsetter line   Job class
Group Leader
  @ 14 goes to   Group Leader   @ 14
Threading Machine Op.
  @ 12 goes to   Upsetter Operator   @ 12
Thread End Insp.
  @ 10 goes to             ”   @ 12
Bucker Operator
  @ 10 goes to             ”   @ 12
Scale Operator
  @ 7 goes to             ”   @ 12
Drift Operator
  @ 5 goes to   Fin Grinder   @ 7
Material Handler
  @ 4 goes to             ”   @ 7

1.   When moving from the upsetter to the threading line, the leader’s job will
be filled first by the senior man in O.C.G. department with recall rights then
by the senior Upsetter-threader Operator.   2.   Job openings will be filled
first by personnel with recall rights, then by job postings. Operator jobs will
be posted as Upsetter-Threader Operators. All other jobs will be posted by CWS
job titles.   3.   Order of crews in the Oil Country Goods Department shall be:

- 81 -



--------------------------------------------------------------------------------



 



Crew 1 — Threading, Crew — 2 Threading, Crew — 3 Threading, Crew 4 — Upsetter,
Crew 5 — Threading, Crew 6 — Upsetter, Crew 7 — Threading, Crew 8 — Threading,
Crew 9 - Upsetter

4.   Premium Threading Crews:

     1 Premium Crew to Upsetter

                         
 
  1 Shift Leader     (20 )   to Upset Operator     (20 )
 
  1 Senior CNC Operator     (14 )   to Upset Operator     (14 )
 
  1 CNC Operator     (14 )   to Upset Inspector     (14 )
 
  1 Swage/Phosphate     (8 )   to Fin Trimmer     (8 )
 
  1 Swage/Phosphate     (8 )   to Material Handler     (8 )

     (1) 2 Premium Crews to Threading

                         
 
  1 Senior Shift Leader     (20 )   to Leadhand     (20 )
 
  1 Shift Leader     (20 )   to Thrd Machine Opr     (20 )
 
  1 Senior CNC Opr     (14 )   to Thread Inspector     (14 )
 
  1 CNC Operator     (14 )   to Bucker Operator     (14 )
 
  1 CNC Operator     (14 )   to Drift Operator     (14 )
 
  1 CNC Operator     (14 )   to Scale Operator     (14 )
 
  4 Swage/Phosphate     (8 )   to Material Handler     (8 )

     (2) 2 Premium Crews to Upsetter

                         
 
  1 Shift Leader     (20 )   to Upset Operator     (20 )
 
  1 Shift Leader     (20 )   to Upset Operator     (20 )
 
  1 CNC Operator     (14 )   to Upset Operator     (14 )
 
  1 CNC Operator     (14 )   to Upset Operator     (14 )
 
  1 CNC Operator     (14 )   to Upset Inspector     (14 )
 
  1 CNC Operator     (14 )   to Upset Inspector     (14 )
 
  1 Swage/Phosphate     (8 )   to Fin Trimmer     (8 )
 
  1 Swage/Phosphate     (8 )   to Fin Trimmer     (8 )
 
  2 Swage/Phosphate     (8 )   to Material Handler     (8 )

- 82 -



--------------------------------------------------------------------------------



 



Signed on behalf of:

             
PRUDENTIAL STEEL LTD.
      UNITED STEELWORKERS OF AMERICA    
 
           
 
     
 
   

Signed this                      day of                     , 2004.

- 83 -



--------------------------------------------------------------------------------



 



LETTER OF UNDERSTANDING
between
PRUDENTIAL STEEL LTD.
or their successors and/or
their assigns, hereinafter
called the “Company”, of
the first part
and
UNITED STEELWORKERS OF AMERICA, LOCAL 7226
hereinafter called the
“Union”, of the second part
Effective January 1, 1991, the Company agrees to pay five (5) cents per hour for
each and every hour actually worked by any employee in the bargaining unit to
the United Steelworkers of America, Local 7226 (Prudential) Safety Equipment
Trust Fund. Such contributions shall be made solely by the Company and the
Company shall not deduct such contributions or any portion thereof from an
employee’s wages. Such contributions are in excess of the wage rate set out in
the Collective Agreement, and do not constitute a payment of wages, or any
portion of a payment of wages. Upon the wages of an employee becoming due the
said contributions of five (5) cents per hour shall be calculated by the
Company, and set aside for the trustees of the said Fund, and the gross
contributions of the Company for all hours worked by all employees in the
bargaining unit in a month shall be forwarded by the Company to the said Fund at
150, 2880 Glenmore Trail S. E. Calgary, Alberta, T2C 2E7, no later than the
fifteenth (15th) of the month following.
It is understood that the contributions above are for the benefit of members of
the Union as recognized by the trustees of the said Fund, and that the Fund
shall be administered solely by the trustees of the said Fund, and that the
trustees are empowered to make from time to time reasonable rules in this
respect.
It is also understood that the Union will prepare a financial statement on the
operations of the said Fund for each calendar year, and submit this financial
statement to the Company.
Upon request by the Company, the Union will supply details on the operation of
the said
Fund.

- 84 -



--------------------------------------------------------------------------------



 



In witness whereof the parties hereto have executed this Agreement the
                                         day of
                                        , 2004.

             
Signed on behalf of:
      Signed on behalf of    
 
           
PRUDENTIAL STEEL LTD.
      UNITED STEELWORKERS OF AMERICA    
 
           
 
     
 
   
 
           
 
     
 
   

- 85 -



--------------------------------------------------------------------------------



 



LETTER OF UNDERSTANDING
between
PRUDENTIAL STEEL LTD.
and
UNITED STEELWORKERS OF AMERICA
Local 7226
It is understood and agreed that the employer (Prudential Steel Ltd.) shall
maintain a continuous and ongoing monitoring program at the worksite. The Union
shall participate in such monitoring activities and inspections, including, but
not limited to, health and safety evaluations of noise levels, air pollutants,
chemical and physical agents or ventilation problems.
In addition, the Union shall be allowed to conduct whatever additional health
and safety inspections and monitoring the Union deems necessary to safeguard the
health and safety of its members. Inspections conducted by a third party must be
mutually agreed upon by the Company and the Union.
In witness whereof the parties hereto have executed this Agreement this
                     day of                     , 2004.

             
For the Company
      For the Union    
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

- 86 -



--------------------------------------------------------------------------------



 



APPRENTICE TRAINING AGREEMENT
between
PRUDENTIAL STEEL LTD.
and
UNITED STEELWORKERS OF AMERICA
LOCAL 7226
CALGARY
ALBERTA

- 87 -



--------------------------------------------------------------------------------



 



APPRENTICE TRAINING AGREEMENT
INDEX

      Article    
1
  Preamble
 
   
2
  Joint Apprenticeship Committee
 
   
3
  Relation of Trade
 
   
4
  Qualifications of Applicants for Apprenticeship
 
   
5
  Contract of Apprenticeship
 
   
6
  Schedule of Apprentice Training Rates
 
   
7
  Schedule of Training Processes
 
   
8
  Instruction of Apprentices
 
   
9
  Seniority
 
   
10
  Hours of Work
 
   
11
  Certificate of Apprenticeship
 
   
12
  Modification of Standards
 
   
13
  Duration of Agreement

      Exhibit    
“A”
  Record of Application
 
   
“A-1”
  Application for Apprenticeship (Government form not included)
 
   
“B”
  Contract of Apprenticeship (Government form not included)
 
   
“C”
  Schedule of Apprenticeship Training Periods and Classifications
 
   
“D”
  Work Processes and Related Organized Training
 
   
“E”
  Personal Evaluation for Apprenticeship Selection

- 88 -



--------------------------------------------------------------------------------



 



ARTICLE 1 — 1

    PREAMBLE   1.01   This Agreement entitled “Apprentice Training Agreement”,
dated                                         , 20___, is entered into between
Prudential Steel Ltd., Calgary, Alberta, and/or its successor, (hereinafter)
referred to as (“the Company”) and Local Union 7226, United Steelworkers of
America and/or its successor, (hereinafter) referred to as (“the Union”) and is
supplemental to the Collective Agreement currently in effect between the Company
and the Union . Wherever the masculine pronoun is used in this Agreement, the
same shall be construed as meaning the feminine.       Unless specifically
amended by the Apprenticeship Training Agreement or by other Agreement approved
jointly by the Company and the Union, the provisions of the Collective Agreement
currently in effect shall apply to Apprentices the same as to other employees
covered by the Collective Agreement.   1.02   This Agreement is established as
an aid to the Company and its employees as represented by the Union.

  (a)   To give practical expression to the mutual desire of the Company and the
Union to develop trained, qualified Journeymen in the respective trades through
an adequate Apprentice Training Program; and     (b)   To provide a detailed
record of the basis upon which such Apprentice Training Program is to be
conducted.

ARTICLE 2 -

    JOINT APPRENTICESHIP COMMITTEE   2.01   A Joint Apprenticeship Committee
shall be established consisting of three (3) representatives of the Company and
three (3) representatives of the Union.       This Committee shall administer
the provisions of this Agreement. Each representatives shall have one vote.
Union representatives on the Joint Apprenticeship Committee shall be members of
Local 7226 in the employ of the Company.   2.02   The Secretary of this
Committee shall be a designated Committee representative of the Company. No
minutes of any meeting shall be valid unless co-signed by a designated Committee
representative of the Union. The Chairman of this Committee shall be a
representative of the Company.

- 89 -



--------------------------------------------------------------------------------



 



2.03   The Committee shall meet at regular monthly intervals, or more often when
requested by either party. No meeting shall be held with less than two
(2) members of each party present. However, if only two (2) members are present,
of either party, they shall have authority to vote the full three (3) votes of
the respective group.   2.04   Each group may request consultants to attend
meetings. Such consultants may participate in discussions, but shall not vote on
any matters.   2.05   The duties of the Committee shall be as follows:

  (a)   To approve Apprenticeship Applications; (Exhibit “A-1”)     (b)   To
hear and adjust differences which may arise respecting the provisions of this
Agreement;     (c)   To ensure that adequate and proper training is given the
Apprentice;     (d)   To review testing procedures and results;     (e)   To
co-operate with the apprentice, the school authorities, the Company and the
Union in the successful operation of the Apprentice Training Program;     (f)  
To co-operate with the Provincial Government Apprenticeship Training Branch;    
(g)   To improve the standards of apprenticeship by recommending additions and
revisions;     (h)   To formulate and carry out plans to create and maintain
interest in the Apprentice Training Program;     (i)   To ensure that the
program is administered properly and periodically to review the progress of the
apprentices.

2.06   The Company shall establish and install all apprenticeship programs.
These programs shall be reviewed by the Joint Apprenticeship Committee. Should
the Joint Apprenticeship Committee be unable to agree, with regard to the
content of any apprenticeship program, as established by the Company, the
matters in dispute, which cannot be resolved by the Joint Apprenticeship
Committee, shall be subject to Article 6 of the Collective Agreement.

- 90 -



--------------------------------------------------------------------------------



 



ARTICLE 3 -

    RELATION OF TRADE   3.01   Employees may be selected to serve as apprentices
for the purpose of developing skilled Journeymen in the trades of:

  (a)   Electrician     (b)   Heavy Duty Mechanic     (c)   Machinist     (d)  
Millwright     (e)   Welder-Maintenance     (f)   Welder-Fabrication

3.02   Employees who possess the requisite qualifications and ability shall be
eligible for apprentice training in the respective trades or crafts.   3.03  
There shall be a ratio of not more than one apprentice for each trade, and
additionally, one apprentice for each four (4) Journeymen regularly employed in
the bargaining unit in respective trade, except as may be otherwise agreed by
the Joint Apprenticeship Committee.   3.04   A reduction in the number of
Journeymen may not call for a reduction in the number of apprentices provided
the agreed ratio, in Article 3.03, is not exceeded.

ARTICLE 4 -

    QUALIFICATIONS OF APPLICANTS FOR APPRENTICESHIP   4.01   Applications for
apprentice training shall be made in accordance with the Job Posting provisions
of the Collective Agreement currently in effect.   4.02   Applicants for
apprenticeship shall possess the following qualifications:       Scholastic

  (a)   Applicants for apprenticeship training shall have a minimum education to
be agreed upon by the Joint Apprenticeship Committee as each case arises, but
should not be less than a Grade 9 certificate or other qualifications determined
by the Minister of Labour, as equivalent thereto for the following trades:      
  -   Heavy Duty Mechanic         -   Welder

- 91 -



--------------------------------------------------------------------------------



 



  (b)   The following trades should have a minimum of a Grade 10 certificate or
other qualifications determined by the Minister equivalent thereto:         -
      Electrician         -       Machinist         -       Millwright

4.03   All qualified applicants, before being accepted as apprentices shall:

  (a)   Fill out Record of Application Form set forth as EXHIBIT “A” of this
Agreement.     (b)   fill out Application for Apprenticeship Form set forth as
EXHIBIT “A-1” of this Agreement.

4.04   The Company shall furnish to the Union lists showing apprentices selected
and any future change in their training periods. Such lists shall include:

  (a)   Name of trade;     (b)   Name of apprentice;     (c)   Training period
to which assigned;     (d)   Date of assignment to such training period.

4.05   Selecting Apprentices       The information notice for an apprenticeship
opening will include the trade the apprenticeship is for and the dates on which
the information notice goes up and comes down. You may contact the Personnel
Department for any additional information.       The apprenticeship will be open
to all Prudential Steel Employees except tradesmen and apprentices in another
trade. There will be no negative effect to an employee’s chance of getting an
apprenticeship if more than one trade apprenticeship is applied for, although it
is in the employee’s best interest to go after one trade and get both work
experience and education that relate directly to the apprenticeship that is
being applied for. This is recognized in the Apprenticeship Evaluation
Procedure.       The information notice will remain on the bulletin boards for a
minimum of three (3) days to ensure everyone on the property has an opportunity
to read and respond to it.       At this point, the selection process begins.
The first step is to see if the applicant has the minimum requirements:

- 92 -



--------------------------------------------------------------------------------



 



  11.   The probation period of service with Prudential Steel has been completed
as of the closing date of the notice.     12.   The applicant has the minimum
education requirements as set by the apprenticeship board.

    If these two requirements are met, you can proceed to the next step in the
selection process.       Responsibilities In The Apprenticeship Selection      
It is the responsibility of the employee applying for the apprenticeship to
provide all information and certificates that relate directly to the
apprenticeship applied for by the closing date of the notice.       The
Apprenticeship Committee will be made up of three (3) Union and three
(3) Company representatives. The Apprenticeship Committee will set out it’s own
procedures. All decisions of the Committee shall be made jointly.       The
Personnel Department will administer the trades related tests and score them,
calculate the point value for each applicant for length of service, distribute
and collect Employee Performance Appraisals for the applicants, and schedule the
interviews with the Apprenticeship Committee. These interviews will be
conducted, and all will be completed in one day, if possible. The goal is to
gather all information quickly so that the apprenticeship may be awarded as
expediently as possible.       Apprenticeship Evaluations

  13.   Trade Assessment Exam         This test is conducted through the
Personnel Department. The test is designed to examine candidates in areas that
are pertinent to the trade. Each candidate will have two opportunities to write
the test. At the present time, the pass mark is 70%.         Ten (10) points
will be awarded for the test, however, a pass mark must be achieved for being
considered for the apprenticeship. The ten (10) points will be awarded in
relationship to your test score as: 70%-79% = 2 pts; 80%-84% = 4 pts; 85%-89% =
6 pts; 90%-94% = 8 pts; 95%-100% = 10 pts.     14.   Present Job Performance    
    It is the committee’s plan to initiate a performance evaluation to be done
on each candidate by his/her immediate foreman. The evaluation is on overall
performance at their present job.     15.   Seniority

- 93 -



--------------------------------------------------------------------------------



 



      This is for the candidates company seniority since last date of hire up to
the date the notice closes. This accounts for 30% of the overall rating. One
point will be determined by dividing the total service, in months, of the senior
applicant by 30. The corresponding amount will be used to determine the points
scored for each subsequence applicant.         ie: Senior applicant = 120 months
     Divided by 30 = 4 months = 1 point         All other applicants= seniority
in months, divided by 4, equals their points.

  16.   Work History         This would include all past experience gained both
previous to and during employment at Prudential Steel, that specifically relates
to the apprenticeship that has been applied for. Confirmation of the exact
experience obtained before working at Prudential Steel must be in writing, and
experience obtained at Prudential Steel confirmed verbally.         Some points
to consider when deciding the specific point value for past experience are:

  -   how familiar the candidate is to the trade through the jobs he has worked
at (ie: for heavy duty mechanics, an equipment operator would have some exposure
to the job. For millwrights, a person that has worked in the plant would have
some exposure to the job.)     -   consider the amount and quality of the
experience along with the time spent in the position to gain experience related
to the trade.     -   have they worked in any jobs that have given them
experience with shop practices and safety as it relates to the trade.     -  
how in depth has the experience been.

      Points are divided into three (3) areas and will be determined by the
Apprenticeship Committee to ensure consistency:

             
 
  1) shop practices     (5 )
 
  2) trade-related experience     (10 )
 
  3) other work-related experience     (5 )

      This accounts for 20% of the overall rating.     17.   Trade Related
Education         In this area, we look at the candidate’s extra skills or
education. Has he/she taken a pre-apprenticeship or any other trade-related
courses on his/her own? First aid courses, although helpful, are of a general
nature and not specifically trade-related thus they will not be considered.
Points for extra effort relating to the trade will be awarded here.         A
pre-apprenticeship that has been taken for the trade applied for would be worth
twenty (20) points. Other courses would be comparatively judged, using the
pre-apprenticeship as a standard.

- 94 -



--------------------------------------------------------------------------------



 



      An exception to this would be courses taken to qualify the applicant for
the apprenticeship (ie: G.E.D. or grade twelve upgrading would not be counted).
Courses taken to improve an applicant’s minimum standing or taken during high
school (ie: auto shop) also will not be counted.         Points will be
determined by the Apprenticeship Committee to ensure consistency.         This
accounts for 20% of the overall rating.     18.   Education         Completion
of Grade 10 is a must for entrance into most of the Apprenticeship programs in
Alberta.         It is also the desire of Prudential Steel to promote the
completion of an individual’s high school education.         An individual will
be awarded ten (10) points for completion of each grade above 10 to a maximum of
twenty (20) points for completion of the highest grade completed in his/her
province or state.         G.E.D. or equivalent education will be considered as
with the above.     19.   Scoring         Total scoring is out of 100 points.
One (1) point = 1%. Calculations will be rounded to one decimal point.

    Awarding The Apprenticeship       Within five days after the selection
process is complete, the name of the successful candidate will be posted.      
At this point, the new apprentice will be asked to come to the Personnel
Department and complete the necessary forms of indenture, and to see the general
foreman of the area he/she will be working in to discuss the move into the
trade.       There may be a waiting period from the time the apprenticeship is
awarded to the start date. This is to minimize the disruption in the operation
where a need arises to fill the position of the successful candidate.

         
 
  NOTE:   The successful candidate will be scheduled to write a Trades Entrance
Exam provided by the Apprenticeship Branch, if not already done.

- 95 -



--------------------------------------------------------------------------------



 



ARTICLE 5 — CONTRACT OF APPRENTICESHIP

5.01   Each apprenticeship application set forth as EXHIBIT “A-1”, complete with
documented proof of education and experience, shall be submitted to the Joint
Apprenticeship Committee for approval by the Committee prior to being forwarded
to the appropriate Provincial Government department. No application shall be so
forwarded, which has not been approved by the committee.   5.02   The applicant
whose application has been approved by the Joint Apprenticeship Committee and
his parent or guardian, if he is under 17 years of age, shall enter into an
Apprenticeship Contract with the Company.       All standards contained in this
Agreement shall be a part of the Apprenticeship Contract as though specifically
written therein. A specimen Apprenticeship Contract is set forth as EXHIBIT “B”
of this Agreement. Such Apprenticeship Contract shall not be eligible for
registration with the appropriate Provincial Government department until after
the apprentice has been in training for a period of ninety (90) calendar days.  
5.03   The following shall receive copies of the Contract of Apprenticeship
properly filled out:

  (a)   The apprentice;     (b)   The Company;     (c)   The appropriate
Provincial Government Department;     (d)   The Union.

5.04   The Union shall be notified by the Company whenever an Apprenticeship
Contract is cancelled for any reason, either by the Company or the apprentice.  
    Such notification shall be in writing, and shall state the reason for such
cancellation, and shall be submitted as soon as possible, but not later than ten
(10) calendar days after cancellation.

ARTICLE 6 — SCHEDULE OF APPRENTICE TRAINING RATES

6.01   A schedule of Apprentice Rates for the respective apprentice training
periods of actual training experience with the Company in the trade or craft in
each training period is herein established at various levels of the respective
Standard Hourly Wage Scale rates for the respective trade or craft job. The
Schedule of Appropriate Training Periods and Classifications is set forth in
EXHIBIT “C” of this Agreement.

- 96 -



--------------------------------------------------------------------------------



 



6.02   The Schedule of Apprentice Training Rates shall be related to the
Standard Hourly Wage Scale in effect from time to time, and as set forth in the
Collective Agreement, and the apprentice shall be paid accordingly.   6.03  
Credits       An employee who has acquired experience in a trade by working on a
job closely allied with such trade shall be granted credit for one or more
apprenticeship training periods. Such training period credits shall be
recommended by the Joint Apprenticeship Committee, subject to final
determination by the Provincial Government Apprenticeship Branch.

ARTICLE 7 -

    SCHEDULE OF TRAINING PROCESSES   7.01   In order to develop qualified
Journeymen in the respective trades or crafts, apprentices shall receive
appropriate and adequate training by means of assignments to practical job work
and by other supplemental and related training.   7.02   Schedule of Work
Experience       The apprentice, during his term of apprenticeship, shall
receive such broad experience and training on the job, as it is necessary to
develop a practical and fully trained Journeyman. This shall include work both
in and out of the shop, under qualified supervision. It is recognized that it
may not always be possible to establish a specific sequence of work experience,
but it is also recognized that the final objective of work assignments to the
apprentices is the development of fully trained Journeyman in the respective
trades or crafts.       Qualified supervision shall mean that degree and
closeness of supervision necessary to teach good workmanship. Consistent with
work schedules, it shall not mean that the apprentice, at all stages of his
training must be accompanied at all times by his supervisor or a Journeyman, for
as apprenticeship advances, so will the apprentice’s degree of performance and
the amount of responsibility, but it shall mean, however, that no apprentice
shall be required to exercise skill or responsibility beyond that of the level
which he from time to time has attained.   7.03   Supplemental and related
organized training shall consist of periods of training at the Provincial
Institute of Trades, as required by the appropriate Provincial Government
department.       Apprentices shall be required to maintain steady progress in
their related organized training courses, and complete them within the specified
time. In the case of failure on the part of any apprentice to fulfill his
assumed obligations as to progress in and completion of his related organized
training course, and after all

- 97 -



--------------------------------------------------------------------------------



 



    permitted opportunities have been exhausted, his apprenticeship shall be
suspended or cancelled.

         
7.04
  (a)   During periods of supplemental and related organized training, as
outlined in Section 7.03, the apprentice shall be paid the normal straight time
hourly wages in accordance with exhibit AC@ schedule of apprenticeship training
periods and classifications. The attendance record will be monitored and wages
will be deducted for absenteeism.
 
       
 
  (b)   Apprentices who have been placed on lay-off status from the Maintenance
Department, but who are still in the employment of Prudential Steel Ltd. shall
remain eligible for the benefits in Articles 7.03 and 7.04 (a), however, to
qualify for this provision they must have completed the necessary hours of work
and length of apprenticeship service prior to attending the period of
supplemental and related organized training.
 
       
 
      The apprentice shall pay the cost of required text books during his
apprenticeship training.

7.05   Hours of apprenticeship training periods not attended shall be deducted
from the regular straight time earnings in the calculations made in
Section 7.04.

7.06   Set forth as EXHIBIT “D” of this Agreement is an example only of how work
processes and other related organized training are developed.

ARTICLE 8 -

    INSTRUCTION OF APPRENTICES

         
8.01
  (a)   The department supervision shall keep accurate records of the progress
of each apprentice in his department, as to practical and related training, and
report to the Joint Apprenticeship Committee at specified intervals, regarding
the progress of the apprentice.
 
       
 
  (b)   The apprentice’s immediate supervisor shall ensure that the apprentice
obtains the practical work experience outlined in the Schedule, of Job Training
and related organized training, as established for the respective trade, and is
given instruction in safe work methods in each work operation encountered
throughout the term of the apprenticeship.

8.02   The apprentice shall receive active instruction from Journeyman and/or
other qualified personnel, and shall not be put on a job and expected to learn
it alone. Apprentices shall be given full opportunity by Journeymen to learn all
aspects of the trade.

- 98 -



--------------------------------------------------------------------------------



 



8.03   The apprentice shall regularly attend any Company scheduled lecture
courses, and do such reasonable home study work as may be prescribed by the
Company from time to time to assist his training. The Company shall pay the
apprentice at his regular hourly wage rate for attendance during his regular
working hours at scheduled lecture courses, subject to Section 7.04.   8.04  
The apprentice shall progressively acquire the standard craftsman’s tools
normally considered to be the tradesman’s obligation to supply.

ARTICLE 9 -

    SENIORITY   9.01   Apprentices shall commence accumulating maintenance
department seniority effective on the date of entry into the department,
following ninety (90) day trial period. In the event there is a reduction in the
number of apprentices in a trade, the apprentice in such trade shall be laid off
and/or recalled in accordance with their maintenance department seniority.      
Upon successful completion of their apprenticeship, the employees maintenance
department seniority shall be his original date of entry into the maintenance
department as an apprentice.   9.02   Subject to the exceptions specified in
Section 9.01, apprentices shall be governed by the seniority provisions of the
Collective Agreement currently in effect between the Company and the Union.

ARTICLE 10 -

    HOURS OF WORK   10.01   Hours worked by an apprentice in excess of forty
(40) hours per week shall be credited on a straight time basis toward completion
of the period of apprenticeship.   10.02   Each apprentice, upon indenture,
shall be furnished a record book by the Company. The Company must faithfully
keep this record book up-to-date, and it shall be verified at the end of each
year by the Foreman.

- 99 -



--------------------------------------------------------------------------------



 



ARTICLE 11 -

    CERTIFICATE OF APPRENTICESHIP   11.01   Upon the successful completion of
his term of apprenticeship, the apprentice shall be classified as a Journeyman
in his trade. He shall also receive his certificate of Apprenticeship, issued by
the Provincial Government.

ARTICLE 12 -

    MODIFICATION OF STANDARDS   12.01   The Joint Apprenticeship Committee shall
recommend modifications of standards specified in this Agreement, subject to
approval by the appropriate Provincial Government department, where necessary,
and agreement by the parties to this Agreement.

ARTICLE 13 -

    DURATION OF AGREEMENT   13.01   This Agreement shall be effective as of the
signing date.

             
PRUDENTIAL STEEL LTD.,
      UNITED STEELWORKERS OF AMERICA    
CALGARY, ALBERTA.
      LOCAL UNION 7226    
 
           
 
     
 
   
 
           
 
     
 
   
 
           
SIGNING DATE:
           

- 100 -



--------------------------------------------------------------------------------



 



EXHIBIT “A”
PRUDENTIAL STEEL LTD.
RECORD OF APPLICATION
FOR APPRENTICESHIP
In the Trade or Craft
of                                                                                                                        
Name in Full
                                                                                                    
Clock No.                                Tel. No.
                                         Street Address
                                                                                
City or Town                                                              Date
of Birth                                                              Height
___Weight
School Attended:
Public                                                             Grade
High                                                               Grade
Technical                                                       Grade
Specialized in Related Experience (if any)

         
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
Use back of form, if necessary    

- 101 -



--------------------------------------------------------------------------------



 



EXHIBIT “C”
SCHEDULE OF APPRENTICESHIP TRAINING PERIODS AND CLASSIFICATIONS

                                                                          6
Months                                                       Training Periods  
1st     2nd     3rd     4th     5th     6th     7th     8th     Journeyman    
TRADE TITLES   APPRENTICE JOB CLASSES                
 
                                                                       
Electrician
    8       9       11       13       14       16       18       19       21  
 
                                                                       
Heavy Duty Mechanic
    8       9       11       13       14       16       18       19       21  
 
                                                                       
Machinist
    8       9       11       13       14       16       18       19       20  
 
                                                                       
Millwright
    8       9       11       13       14       16       18       19       20  
 
                                                                       
Welder Maintenance
    8       9       11       13       14       16                       20  
 
                                                                       
Welder Fabrication
    8       9       11       13       14       16                       18  

EXHIBIT “D”
WORK PROCESSES and RELATED ORGANIZED TRAINING
Work processes and related organized training procedures are to be developed and
established for each trade by the Joint Apprenticeship Committee. The Committee
shall follow the formula outline of the Alberta Apprenticeship Board booklet,
for each trade, as is practical with the Company’s facilities. Attached is a
sample of a work process outline.

- 102 -



--------------------------------------------------------------------------------



 



EXHIBIT “E”
PERSONAL EVALUATION FOR APPRENTICESHIP SELECTION

      TRADE:   DATE:
                                                            

     
NAME OF APPLICANT:
   
 
   

                                      POSSIBLE   POINTS     CATEGORY          
POINTS   SCORED   COMMENTS  
Trades related test
            10          
 
                       
Length of service
            30          
 
                       
Work History:
            20          
 
                       
a) shop practices
    (5 )                
 
                       
b) trade related experience
    (10 )           a)    
 
                       
c) other mechanical experience
    (5 )           b)    
 
                       
 
                  c)    
 
                       
Trade related education
            20          
 
                       
Education
            20          
 
                         
TOTAL
            100          

ADDITIONAL COMMENTS:

       
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

103



--------------------------------------------------------------------------------



 



Apprenticeship Evaluations

1)   Trade Assessment Exam       This test is conducted through the Personnel
Department. The test is designed to examine candidates in areas that are
pertinent to the trade. Each candidate will have two opportunities to write the
test. At the present time, the pass mark is 70%.       Ten (10) points will be
awarded for the test, however, a pass mark must be achieved for being considered
for the apprenticeship.       The Ten (10) points will be awarded in
relationship to your test score as: 70%-79% = 2 pts; 80%-84% = 4 pts; 85%-89% =
6 pts; 90%-94% = 8 pts; 95%-100% = 10 pts.   2)   Present Job Performance      
It is the committees plan to initiate a performance evaluation to be done on
each candidate by his/her immediate foreman. The evaluation is on overall
performance at their present job.   3)   Seniority       This is for the
candidates company seniority since last date of hire up to the date the notice
closes. This accounts for 30% of the overall rating.       One point will be
determined by dividing the total service, in months, of the senior applicant by
30. The corresponding amount will be used to determine the points scored for
each subsequence applicant.       ie: Senior applicant = 120 months
Divided by 30 = 4 months = 1 point
All other applicants’ seniority in months, divided by 4, equals their points.  
4)   Work History       This would include all past experience gained both
previous to and during employment at Prudential Steel, that specifically relates
to the apprenticeship that has been applied for. Confirmation of the exact
experience obtained before working at Prudential Steel must be in writing, and
experience obtained at Prudential Steel confirmed verbally.

104



--------------------------------------------------------------------------------



 



PERSONAL EVALUATION FOR APPRENTICESHIP SELECTION

         
TRADE:
  DATE:    
 
       

     
NAME OF APPLICANT:
   
 
   

                                  POSSIBLE   POINTS     CATEGORY          
POINTS   SCORED   COMMENTS  
Trades related test
          10        
Length of service
          30        
Work History:
          20        
a) shop practices
    (5 )            
b) trade related experience
    (10 )       a)    
c) other mechanical experience
    (5 )       b)    
 
              c)    
Trade related education
          20        
Education
          20        
 
                     
TOTAL
          100        

ADDITIONAL COMMENTS:

       
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

-105-



--------------------------------------------------------------------------------



 



LETTER OF UNDERSTANDING
between
PRUDENTIAL STEEL LTD.
and
UNITED STEELWORKERS OF AMERICA
Local 7226
RE: EMPLOYEE EMPOWERMENT

1.   The Company and the Union are committed to making changes which will both:

  (a)   Increase the efficiency of operations and;     (b)   Result in better
jobs and a better work environment from the point of view of the worker.     The
second objective will involve, but is not limited to, providing employees with
greater opportunity to train and expand their skills, more responsibility and
influence over decisions in their jobs, and the elimination of Health and Safety
Hazards.

2.   The Company and the Union are committed to a process of an ongoing
consultation and joint decision making on certain issues related to workplace
change, as set out below.   3.   The Company and the Union agree that decision
making should be pushed down to the lowest level possible. As many decisions as
possible should be made by those directly affected.   4.   Employee empowerment
may evolve to include new job progression and rotation systems, and
establishment of work groups or self-regulated work teams.   5.   In order to
achieve the objectives outlined above, the parties will immediately establish a
Joint Steering Committee, made up of three (3) members from the Company and
three (3) members from the Union who shall jointly direct the development,
implementation and maintenance of an employee empowerment process.

-106-



--------------------------------------------------------------------------------



 



Local Joint Steering Committees

    The duties of the Local Joint Steering Committee will include the following:
      (a)   To review the training needs of all employees and develop a
comprehensive training program, which may include participation in CSTEC, which
will then be implemented after it is approved by the Joint Steering Committee.
This work will be done by a Joint Training Committee struck by the Joint
Steering Committee for that purpose. The Training Committee will then present
its proposal to the Joint Steering Committee for approval;       (b)  
Establish, by consensus, guidelines, training and implementation requirements
specific to employee empowerment;       (c)   Approve, by consensus, all
proposals for the development of employee empowerment which require modification
or clarification relative to the Collective Agreement;       (d)   Approve, by
consensus, payment of lost time wages by the Company for Union members for
meetings of the Local Joint Steering Committee;       (e)   To authorize the
establishment of Joint Sub-Committees, as necessary.

6.   The Company will make the final decision if the following conditions are
met:

    1)   No mutually acceptable decision can be reached by the Joint Steering
Committee.       2)   The Company would have the right to make a unilateral
decision under the terms of the Collective Agreement, Absent this letter.

7.   In the event that the Company makes the final decision, the Union retains
any rights it would have had to grieve that decision under the terms of the
Collective Agreement, Absent this letter.   8.   Questions concerning the
combination, amalgamation, creation or elimination of jobs arising from employee
empowerment and/or other major proposals will be thoroughly discussed by the
Joint Steering Committee. If no agreement is reached on these questions then the
parties will revert to their rights under the Collective Agreement.

-107-



--------------------------------------------------------------------------------



 



9.   This Letter of Understanding will be in effect for the term of the
Collective Agreement, and from year to year thereafter. However, this Letter of
Understanding may be terminated by either party, by serving written notice on
the other party, no sooner than thirty (30) days, no later than fifteen
(15) days, prior to the expiration of each year of the Collective Bargaining
Agreement.

Signed this                      Day of                     , 2004 on behalf of:

             
PRUDENTIAL STEEL LTD.
      UNITED STEELWORKERS OF AMERICA    
 
           
 
           
 
           
 
           

-108-



--------------------------------------------------------------------------------



 



APPENDIX ‘A’ TO THE LETTER OF UNDERSTANDING
RE: EMPLOYEE EMPOWERMENT
RE: SHIFT LEADERS
It is understood and agreed that the Company may appoint Bargaining Unit members
to the position of Shift Leader. The Shift Leader position shall be meant to be
those Group Leader positions that are operating without direct supervision and
are essentially performing the duties and responsibilities of a non-union
salaried foreman. The appointment of bargaining unit members shall be subject to
the following terms and conditions:
20. The appointment of bargaining unit members to the position of Shift Leader
shall be done pursuant to the Letter of Understanding re: Employee Empowerment.
21. Each employee appointed to the position of Shift Leader shall be eligible to
receive units of $0.50 per hour Administrative Additive in addition to the
Standard hourly rate that the employee would normally receive.
22. The Joint Steering Committee of the Employee Empowerment Committee shall
determine the number of Administrative Additive units that each Shift Leader
position will receive, and shall be empowered to make adjustments to these
rates, from time to time, as mutually agreed.
23. This is an Appendix to the Letter of Understanding re: Employee Empowerment
and as such is part of the Collective Agreement; however, the number of Shift
Leaders at any time, appointments or administrative additives given under this
agreement shall NOT form any precedent or established practice under the terms
of the Collective Agreement. If this Appendix of the Letter of Understanding is
cancelled, then all Shift Leaders will revert to their former position and wage
level pursuant to the Collective Agreement. While this Appendix is in effect, if
there is a conflict between this Appendix and the Collective Agreement, this
Appendix shall prevail.
Signed this                      day of                    , 2004

             
Prudential Steel Ltd.
      United Steelworkers of America    
 
           
 
           
 
           
 
           

-109-



--------------------------------------------------------------------------------



 



LETTER OF UNDERSTANDING
between
PRUDENTIAL STEEL LTD.
and
UNITED STEELWORKERS OF AMERICA
Local 7226
Re:      Contracting Out The Cleaning Of Mill Pits
It is understood and agreed that the Company may contract out the work involved
in the cleaning of the Mill I, Mill 2 and Mill 3 “Mill and Hydro Pits”.
The Mill Pits and Hydro Pits shall be defined as those water pits, in Mill I,
Mill 2 and Mill 3, that are in excess of 5 feet deep.
This Letter of Understanding may be cancelled by either party, upon serving
30 days written notice to the other party.
     Signed this                     Day of                    , 2004 on behalf
of:

             
Prudential Steel Ltd.
      United Steelworkers of America    
 
           
 
           
 
           
 
           

-110-



--------------------------------------------------------------------------------



 



LETTER OF UNDERSTANDING
between
PRUDENTIAL STEEL LTD.
and
UNITED STEELWORKERS OF AMERICA
Local 7226
Re:      Funding Of Post Retirement Benefit Plan
Effective January 1, 2004, the Company shall contribute $0.30 per hour worked to
a Post Retirement Benefit Plan. This Plan shall be administered by the Union,
and shall be used to provide Health and Welfare benefits for employees who have
retired from Prudential Steel Ltd. The benefit levels and eligibility
requirements shall be at the sole discretion of the Union.
In witness whereof the parties hereto have executed this agreement
the                    Day of                                         , 2004
On behalf of

             
Prudential Steel Ltd.
      United Steelworkers of America    
 
           
 
           
 
           
 
           

-111-



--------------------------------------------------------------------------------



 



LETTER OF UNDERSTANDING
between
PRUDENTIAL STEEL LTD.
and
UNITED STEELWORKERS OF AMERICA
Local 7226
Re:       Premium Threading Operators and Premium Threading Shift Leaders
As these Premium Threading Operator positions require extensive training in
order to operate a CNC (Computer Numeric Controlled) lathe, it has been agreed
between the Company and the Union, that the terms and conditions listed below,
will apply to these positions. This is a temporary agreement that can be changed
through mutual agreement between the Company and the Union.
BID AS A CRAFT JOB WITH MAINTENANCE DEPARTMENT SENIORITY
As there is outside training involved for these positions, we may find that we
have work for Premium Threading during a period of time that these operators
would otherwise be on lay-off. As there would be insufficient time to train
other employees, the result would be a loss of business for the company and a
loss of work for employees. Therefore, these positions will be bid as Craft Jobs
within the Maintenance Department and their Maintenance Department Seniority,
which for the purpose of this Letter Of Understanding shall be their plant
seniority, will determine their lay-off and recall rights to this craft job. The
successful applicants will continue to hold their regular Plant Seniority
status.
JOB CLASS 14, LINE OF PROGRESSION AND MINIMUM GRADE 10 MATH
The Premium Threading Operator will be a Job Class 14. The pre-requisite will be
that the successful applicant must have held the Job Classification of Threading
Machine Operator or Thread End Inspector. As the Premium Threading Operator must
operate a CNC lathe, and extensively inspect the finished product, experience on
these two jobs is a requirement.
The successful applicants must also have a minimum education of Grade 10 Math to
qualify for entry in a one week course at S.A.I.T., which is part of the
training for this job.

-112-



--------------------------------------------------------------------------------



 



TRAINING
The training for this position will include:

  24.   A one week course at S.A.I.T. for their CNC Machine Tool Operator
course. Successful applicants of the job posting are required to take and pass
this course.     25.   The manufacture of the threading equipment will instruct
on the use of the actual equipment to be used. This will be done at Prudential.
    26.   Upon successfully completing the CNC Machine Tool Operator course,
S.A.I.T. will issue Certificates to the graduates. The skills learned in this
course should be transferrable to other employers, in the event of any lay-off
from Prudential.

Signed this                     Day of                     , 2004 on behalf of:

             
PRUDENTIAL STEEL LTD.
      UNITED STEELWORKERS OF AMERICA    
 
           
 
           
 
           
 
           

113



--------------------------------------------------------------------------------



 



LETTER OF UNDERSTANDING
Between
PRUDENTIAL STEEL LTD.
And
UNITED STEELWORKERS OF AMERICA
LOCAL UNION 7226
RE: OVERTIME AFTER 8 HOURS PER DAY
AND AFTER 40 HOURS PER WEEK
In order to qualify for the overtime rate of pay, as outlined in Article 19.03
Hours Worked on Saturday and Article 19.04 Hours Worked on Sunday, the following
terms and conditions shall apply:

  A)   The employee must first complete 40 credited hours of work in the current
overtime week. The current overtime week shall be defined as starting with the
first scheduled shift on the Monday and ending with the last scheduled shift on
the following Sunday ( ie The overtime week starts at 10:00 pm Sunday and ends
at 10:00 pm the following Sunday ).     B)   Credited Hours shall be as follows:

  a.   Regular hours worked     b.   Vacation Hours Taken     c.   Statutory
Holiday Hours     d.   Union Business – on or off property     e.   Paid Jury
Duty Hours     f.   Paid Bereavement Hours     g.   Training or School Hours    
h.   Hours that the employee would have normally worked while in receipt of
Weekly Indemnity or Workers Compensation Benefits     i.   Hours lost due to
emergency breakdown

  C)   Overtime hours worked Monday to Friday ( Hours worked over 8 hours per
day ) shall not be considered as credited hours.

114



--------------------------------------------------------------------------------



 



D)   All hours worked up to the 40 credited hours shall be at straight time rate
of pay ( excluding hours worked in excess of 8 hours per day which shall be paid
at the appropriate overtime rate of pay ).   E)   All hours worked in excess of
the 40 credited hours of work on Saturday or Sunday shall be paid at the
appropriate rate of overtime pay as defined in Article 19.03 and Article 19.04
of this Collective Agreement.   F)   This Letter of Understanding may be
cancelled by mutual agreement of the parties at anytime during the term of this
agreement, or, by either party, with 14 days written notice, at anytime after
July 1, 2005.

In witness whereof the parties hereto have executed this agreement
the                     Day of                     , 2004.

             
Prudential Steel Ltd.
      United Steelworkers of America    
 
           
 
           
 
           
 
           

115



--------------------------------------------------------------------------------



 



LETTER OF UNDERSTANDING
Between
PRUDENTIAL STEEL LTD.
And
UNITED STEELWORKERS OF AMERICA
LOCAL UNION 7226
Effective January 1, 2004 a Gainsharing Program shall be instituted that shall
be paid Quarterly, according to the following formula:

    A)   The maximum calculation shall be 2% for Yield, 2% for Productivity and
2% for Safety.       B)   The Quarterly Gainsharing calculation shall be applied
to each employees qualifying gross pay for that quarter.       C)   Qualifying
gross pay shall include regular straight time earnings, Statutory Holiday pay,
Union Business on/off property, Bereavement pay, Jury Duty pay, Training pay and
Vacation earnings accrued in the quarter.       D)   This Gainsharing Program
may be amended , by mutual agreement during the term of this agreement.

Signed this                     day of                     , 2004 on behalf of:

             
Prudential Steel Ltd.
      United Steelworkers of America    
 
           
 
           
 
           
 
           

116